Exhibit 10.32

Execution Copy

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

EXCLUSIVE LICENSE AND RESEARCH COLLABORATION AGREEMENT

between

IDENIX PHARMACEUTICALS, INC.

and

METABASIS THERAPEUTICS, INC.


--------------------------------------------------------------------------------


EXCLUSIVE LICENSE AND RESEARCH COLLABORATION AGREEMENT

THIS EXCLUSIVE LICENSE AND RESEARCH COLLABORATION AGREEMENT (the “Agreement”) is
entered into as of October 24, 2006 (the “Effective Date”) by and between IDENIX
PHARMACEUTICALS, INC., a Delaware corporation (“Idenix”), having an address of
60 Hampshire Street, Cambridge, Massachusetts 02139, and METABASIS THERAPEUTICS,
INC., a Delaware corporation (“Metabasis”), having an address of 11119 North
Torrey Pines Road, La Jolla, California 92037.  In this Agreement, Idenix and
Metabasis are each referred to individually as a “Party” and collectively as the
“Parties.”

RECITALS

WHEREAS, Metabasis has developed Metabasis Technology (as hereinafter defined)
for the discovery and optimization of liver targeted compounds and Idenix owns
Idenix Nucleosides (as hereinafter defined);

WHEREAS, Idenix and Metabasis desire to enter into a business relationship to
identify and develop the Collaboration Compounds (as hereinafter defined) and
sell Products upon the terms and conditions set forth herein; and

WHEREAS, Idenix desires to obtain licenses under Metabasis Technology and
Metabasis’ interest in Collaboration Technology and Joint Technology (as each
such term is hereinafter defined) to develop and commercialize Products in the
Field (as hereinafter defined), and Metabasis desires to grant such licenses, in
each case upon the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1.                                      DEFINITIONS

Unless specifically set forth to the contrary herein, the following terms,
whether used in the singular or plural, shall have the respective meanings set
forth below. References to “Articles”, “Sections” and “subsections” in this
Agreement shall be to Articles, Sections and subsections respectively, of this
Agreement unless otherwise specifically provided:

1.1          [***] shall have the meaning provided in Section 12.6(a).

1.2          “Affiliate” shall mean any company or entity controlled by,
controlling, or under common control with a Party.  For the purposes of this
definition, the term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to a Party
means (a) in the case of a corporate entity, direct or indirect ownership of
voting securities entitled to cast more than fifty percent (50%) of the votes in
the election of directors or (ii) in the case of a non-corporate entity, direct
or indirect ownership of more than fifty percent (50%) of the voting securities
with the power to direct the management and policies of such entity.

***Confidential Treatment Requested

1


--------------------------------------------------------------------------------


1.3          “Collaboration Compound” shall mean a chemical entity that is
synthesized solely by a Party or jointly by the Parties (or on behalf of a Party
or the Parties) in the course of the Research Program during the Research Term
that [***].

1.4          “Collaboration Know-How” shall mean any Information or Invention,
to the extent directed  to a Collaboration Compound or a method of making or
using a Collaboration Compound, generated or conceived solely by a Party (or on
its behalf) or jointly by the Parties (or on their behalf) in the course of the
Research Program during the Research Term.

1.5          “Collaboration Patents” shall mean Patents first filed after the
Effective Date with claims or portions thereof, to the extent that they describe
or claim a Collaboration Compound or a method of making or using a Collaboration
Compound, where such Invention is conceived solely by a Party (or on its behalf)
or jointly by the Parties (or on their behalf) in the course of the Research
Program during the Research Term; provided that any Patent with the same
disclosure as an Idenix Patent described in Section 1.22(a) or a Metabasis
Patent described in Section 1.38(a), such as a renewal, division, continuation
(in whole), or request for continued examination (RCE), reissue, reexamination
or the like, will be included in Section 1.22(a) or Section 1.38(a), as
applicable, rather than this Section 1.5.

1.6          “Collaboration Technology” shall mean Collaboration Know-How and
Collaboration Patents.

1.7          “Combination Therapy” shall mean a fixed dose product containing
more than one (1) active pharmaceutical ingredient.  [***]

1.8          “Committee” shall mean the joint research committee established to
facilitate the Research Program as more fully described in Section 2.1.

1.9          “Confidential Information” shall have the meaning given such term
in Section 7.1.

1.10        “Confidentiality Agreement” shall mean the confidentiality
agreement, dated March 29, 2006, by and between the Parties.

1.11        “Control” shall mean, with respect to any Information, Patent or
other intellectual property right, possession by a Party of the ability (whether
by ownership, license or otherwise) to grant access, a license or a sublicense
to such Information or intellectual property right without violating the terms
of any agreement or other arrangement with any Third Party (before taking into
account the effect of any licenses granted by such Party to the other Party
under this Agreement but after taking into account the effect of
Section 9.1(a)).  For the avoidance of doubt, any Information, Patent or other
intellectual property right that a Party licenses under this Agreement to the
other Party shall not be deemed to be under the “Control” of such other Party.

1.12        “Development Candidate” shall have the meaning provided in
Section 4.1.

***Confidential Treatment Requested

2


--------------------------------------------------------------------------------


1.13        “Failed Development Candidate” shall have the meaning provided in
Section 5.4.

1.14        “Field” shall mean the treatment of chronic hepatitis C viral
infections in humans.

1.15        “First Commercial Sale” shall mean, with respect to any Product, the
first sale in a country after the governing health regulatory authority of such
country has granted Regulatory Approval.  For purposes of clarification, the
first sale for end use or consumption of a Product in a country after
conditional approval has been granted will constitute a First Commercial Sale
for purposes of this Agreement.

1.16        “FTE” shall mean the equivalent of a full-time scientist’s work time
over a [***] (including normal vacations, sick days and holidays).

1.17        “HepDirect Technology” shall mean (a) (i) any and all [***] and/or
(ii) any method of making or using any of the foregoing (this clause (a),
“HepDirect Base Technology”); which (b) [***].

1.18        “Idenix Core Patent” shall mean any Patent listed in Exhibit A.

1.19        “Idenix Indemnitee” shall have the meaning provided in Section 11.2.

1.20        “Idenix Know-How” shall mean any (a) Information or Invention, to
the extent directed to any Idenix Nucleoside or Collaboration Compound or a
method of making or using an Idenix Nucleoside or Collaboration Compound, that
is Controlled by Idenix as of the Effective Date, (b) Information or Invention,
to the extent directed to any Idenix Nucleoside or a method of making or using
an Idenix Nucleoside, that first becomes Controlled by Idenix during the
Research Term, and (c) Information or Invention, to the extent directed to a
Collaboration Compound or a method of making or using a Collaboration Compound,
that first becomes Controlled by Idenix after the Research Term but prior to the
First Commercial Sale of any Product that contains such Collaboration Compound. 
Notwithstanding the foregoing, subsection (b) does not include any Information
or Invention to the extent directed to a Collaboration Compound or a method of
making or using a Collaboration Compound.  For purposes of clarity, Idenix
Know-How does not include Metabasis Know-How.

1.21        “Idenix Nucleoside” shall mean either of the [***] nucleosides, the
[***] is specifically identified on Schedule I to the Research Plan as of the
Effective Date and [***] shall be specified by Idenix in writing to Metabasis
within [***] after the Effective Date, subject to written approval by Metabasis,
not to be unreasonably withheld or delayed, and Schedule I to the Research Plan
shall be automatically amended to include [***].

1.22        “Idenix Patents” shall mean (a) Patents with claims or portions
thereof, to the extent directed to any Invention that is an Idenix Nucleoside or
Collaboration Compound or a

***Confidential Treatment Requested

3


--------------------------------------------------------------------------------


method of making or using an Idenix Nucleoside or Collaboration Compound, where
such Patents are Controlled by Idenix as of the Effective Date, (b) Patents with
claims or portions thereof, to the extent directed to any Invention that is an
Idenix Nucleoside or a method of making or using an Idenix Nucleoside, where
such Invention first becomes Controlled by Idenix during the Research Term
(provided that any such Patent with the same disclosure as a Patent described in
subsection (a), such as a renewal, division, continuation (in whole), or request
for continued examination (RCE), reissue, reexamination or the like, will be
included in subsection (a) rather than subsection (b)) and (c) Patents with
claims or portions thereof, to the extent directed to any Invention that is a
Collaboration Compound or a method of making or using a Collaboration Compound,
where such Invention first becomes Controlled by Idenix after the Research Term
but prior to the First Commercial Sale of any Product that contains such
Collaboration Compound.  Notwithstanding the foregoing, subsection (b), does not
include any claims of such Patents or portions thereof to the extent directed to
any such Invention that is a Collaboration Compound or a method of making or
using a Collaboration Compound.  For purposes of clarity, Idenix Patents do not
include Metabasis Patents.  The Idenix Patents existing on the Effective Date
are listed on Exhibit C.

1.23        “Idenix Technology” shall mean the Idenix Know-How and Idenix
Patents.

1.24        “IND” shall mean an Investigational New Drug application, Clinical
Study Application, Clinical Trial Exemption, or similar application or
submission for approval to conduct human clinical investigations filed with or
submitted to a Regulatory Authority in conformance with the requirements of such
Regulatory Authority.

1.25        “Information” shall mean all tangible and intangible (a) techniques,
technology, practices, trade secrets, inventions (whether patentable or not),
methods, processes of manufacture, intermediates, dosing regimens, formulations,
knowledge, know-how, skill, experience, test data and results (including
pharmacological, toxicological and preclinical and clinical test data and
results), analytical and quality control data, results or descriptions, software
and algorithms and (b) compositions of matter, cells, cell lines, assays, animal
models and physical, biological or chemical material.

1.26        “Invention” shall mean any invention, conception, actual reduction
to practice, constructive reduction to practice, process, method, use,
composition of matter, article of manufacture, discovery or finding, whether or
not patentable.

1.27        “Joint Invention” shall mean any Invention conceived jointly by the
Parties (or on their behalf) in the course of the Research Program during the
Research Term; but excluding, in each case, Collaboration Technology, Idenix
Technology and Metabasis Technology.

1.28        “Joint Patents” shall mean Patents claiming any Joint Invention.

1.29        “Joint Patent Counsel” shall have the meaning provided in
Section 9.2(d)(i).

1.30        “Joint Technology” shall mean Joint Inventions and Joint Patents.

1.31        “Losses” shall have the meaning provided in Section 11.1.

4


--------------------------------------------------------------------------------


1.32        “Major European Market” shall mean: (a) any [***] of the following
countries: [***]; or (b) [***].

1.33        “Major Market” shall mean the [***].

1.34        “Materials” shall have the meaning provided in Section 3.8.

1.35        “Metabasis Core Patents” shall mean any Patent listed in Exhibit B.

1.36        “Metabasis Indemnitee” shall have the meaning provided in
Section 11.1.

1.37        “Metabasis Know-How” shall mean any (a) Information or Invention, to
the extent directed to HepDirect Technology or Collaboration Compound or a
method of making or using HepDirect Technology or a Collaboration Compound, that
is Controlled by Metabasis as of the Effective Date and (b) Information or
Invention, to the extent directed to HepDirect Technology or a method of making
or using HepDirect Technology, that first becomes Controlled by Metabasis during
the Research Term.  Notwithstanding the foregoing, subsection (b) does not
include any Information or Invention to the extent directed to a Collaboration
Compound or a method of making or using a Collaboration Compound.  For purposes
of clarity, Metabasis Know-How does not include Idenix Know-How.

1.38        “Metabasis Patents” shall mean (a) Patents with claims or portions
thereof, to the extent directed to any Invention that is HepDirect Technology or
Collaboration Compound or a method of making or using HepDirect Technology or a
Collaboration Compound, where such Patents are Controlled by Metabasis as of the
Effective Date, and (b) Patents with claims or portions thereof, to the extent
directed to any Invention that is HepDirect Technology or a method of making or
using HepDirect Technology, where such Invention first becomes Controlled by
Metabasis during the Research Term (provided that any such Patent with the same
disclosure as a Patent described in subsection (a), such as a renewal, division,
continuation (in whole), or request for continued examination (RCE), reissue,
reexamination or the like, will be included in subsection (a) rather than
subsection (b)).  Notwithstanding the foregoing, subsection (b) does not include
any claims of such Patents or portions thereof to the extent directed to any
such Invention that is a Collaboration Compound or a method of making or using a
Collaboration Compound.  For purposes of clarity, Metabasis Patents do not
include Idenix Patents.  The Metabasis Patents existing on the Effective Date
are listed on Exhibit D.

1.39        “Metabasis Technology” shall mean the Metabasis Know-How and
Metabasis Patents.

1.40        “NDA” shall mean a New Drug Application (as more fully defined in 21
C.F.R. 314.5 et seq.) and all amendments and supplements thereto filed with the
FDA, or the equivalent application filed with any equivalent agency or
governmental authority outside the United States of America (including any
supra-national agency such as in the European Union), including all documents,
data, and other information concerning a pharmaceutical product which are
necessary for gaining Regulatory Approval to market and sell such pharmaceutical
product.

***Confidential Treatment Requested

5


--------------------------------------------------------------------------------


1.41        “Net Sales” shall mean, with respect to any Product, the gross
invoiced sales price of such Product by Idenix and Sublicensees to Third Parties
which are not Sublicensees (provided that, if any Sublicensee is the end user of
such Product, the amount included in Net Sales shall be deemed to be the amount
that would be billed to a Third Party end user in an arm’s length transaction),
less the following deductions to the extent included in the gross invoiced sales
price for such Product or otherwise directly paid or incurred by Idenix or
Sublicensees with respect to the sale of such Product:

(a)           normal and customary trade and quantity discounts, credits and
allowances actually allowed and properly taken directly with respect to sales of
such Product;

(b)           amounts repaid or credited by reason of rejections, recalls,
returns, rebates, government mandated rebates, and allowances;

(c)           chargebacks and other amounts paid on sale or dispensing of such
Product;

(d)           retroactive price reductions that are actually allowed or granted;

(e)           tariffs, duties, excise, sales, value-added or other taxes (other
than taxes based on income);

(f)            cash discounts for timely payment;

(g)           delayed ship order credits;

(h)           discounts pursuant to patient discount programs; and

(i)            freight, shipping and insurance charges.

In the event a Product (for purposes of this paragraph, the “relevant Product”)
comprises a Development Candidate and an additional active pharmaceutical
ingredient sold in a country in combination for use as a fixed-dose Product as a
Combination Therapy, and both a Product comprising the Development Candidate as
the sole active ingredient and a pharmaceutical product containing such
additional active pharmaceutical ingredient as the sole active ingredient are
sold separately in such country, the Net Sales for the relevant Product in such
country shall be calculated by multiplying Net Sales in such country (as would
otherwise be determined in accordance with this definition of “Net Sales” (i.e.,
without giving effect to this paragraph or the immediately following paragraph))
by the fraction A/(A+B), where A is the gross invoiced sales price in such
country of the Product comprising the Development Candidate as the sole active
ingredient (when sold separately from the Combination Therapy), and B is the
gross invoiced sales price in such country of the pharmaceutical product
comprising the additional active pharmaceutical ingredient as the sole active
ingredient (when sold separately from the Combination Therapy). Notwithstanding
the foregoing, the fractional adjustment set forth in this paragraph shall not
apply (and the fractional adjustment and procedures in the immediately following
paragraph shall apply instead) in the event actual sales of the separate
pharmaceutical product comprising the additional active pharmaceutical
ingredient as the sole active ingredient are not more than incidental in such
country.

6


--------------------------------------------------------------------------------


In the event a Product (for purposes of this paragraph, the “relevant Product”)
comprises a Development Candidate and an additional active pharmaceutical
ingredient sold in a country in combination for use as a fixed-dose Product as a
Combination Therapy, and either a Product comprising the Development Candidate
as the sole active ingredient or the pharmaceutical product comprising the
additional active pharmaceutical ingredient as the sole active ingredient is not
sold separately in such country, the Net Sales for the relevant Product in such
country shall be calculated by multiplying Net Sales in such country (as would
otherwise be determined in accordance with this definition of “Net Sales” (i.e.,
without giving effect to this paragraph or the immediately preceding paragraph))
by the fraction A/(A+B), where A is the fair market value in such country of the
Product comprising the Development Candidate as the sole active ingredient (when
or if it were (as applicable) sold separately from the Combination Therapy), and
B is the fair market value in such country of the pharmaceutical product
comprising the additional active pharmaceutical ingredient as the sole active
ingredient (when or if it were (as applicable) sold separately from the
Combination Therapy). For purposes of calculating the fraction specified in the
immediately preceding sentence, Idenix shall make a written proposal to
Metabasis, for its review and approval, of the fair market value of each
component of such fraction, reasonably supported by written documentation. If
the Parties are unable to reach agreement on such matters, the provisions of
Section 12.6 shall apply.

For clarification purposes, there shall be no fractional adjustment in the
calculation of Net Sales (i.e., no effect shall be given to the immediately
preceding two paragraphs) with respect to any Product comprising a Development
Candidate that is sold together or promoted as a combination with a separate
pharmaceutical product (including any interferon) for co-administration.

1.42        “Notice Date” shall have the meaning provided in Section 12.6(b).

1.43        “Patents” shall mean (a) all patents, certificates of invention,
applications for certificates of invention, priority patent filings and patent
applications, including without limitation patent applications under the Patent
Cooperation and the European Patent Convention, together with (b) any renewal,
division, continuation (in whole or in part), or request for continued
examination (RCE) of any of such patents, certificates of invention and patent
applications, and any and all patents or certificates of invention issuing
thereon, and any and all reissues, reexaminations, extensions, divisions,
renewals, substitutions, confirmations, registrations, revalidations, revisions,
and additions of or to any of the foregoing, and any foreign counterparts of any
of the foregoing and any other patents and patent applications claiming priority
back to any of the foregoing.

1.44        “Phase 1 Clinical Trial” shall mean a human clinical trial in any
country that is carried out to obtain data that can be submitted to the FDA in
satisfaction of the requirements of 21 CFR 312.21(a).

1.45        “Phase 2 Clinical Trial” shall mean a human clinical trial in any
country that is carried out to: (i) determine efficacy and dose range; and (ii)
obtain data that can be submitted to the FDA in satisfaction of the requirements
of 21 CFR 312.21(b).  Notwithstanding the foregoing, Phase 2 Clinical Trial
shall not include a phase 1b/2a clinical trial that includes a treatment period
less than twelve (12) weeks in length.

7


--------------------------------------------------------------------------------


1.46        “Phase 3 Clinical Trial” shall mean a pivotal human clinical trial
in any country that is carried out to obtain data that can be submitted to the
FDA in satisfaction of the requirements of 21 CFR 312.21(c).

1.47        “Process Chemistry Know-How” shall mean any Information or
Invention, to the extent directed to a process chemistry improvement to
HepDirect Technology, that first becomes Controlled by Idenix following receipt
of the information with respect to a Development Candidate pursuant to Section
3.4 but prior to the First Commercial Sale of any Product that contains such
Development Candidate.

1.48        “Process Chemistry Patents” shall mean Patents with claims or
portions thereof, to the extent directed to any Invention that is a process
chemistry improvement to HepDirect Technology, that first becomes Controlled by
Idenix following receipt of the information with respect to a Development
Candidate pursuant to Section 3.4 but prior to the First Commercial Sale of any
Product that contains such Development Candidate.

1.49        “Process Chemistry Technology” shall mean Process Chemistry Know-How
and Process Chemistry Patents.

1.50        “Product” shall mean any preparation in final form containing a
Development Candidate for sale by prescription, over-the-counter or any other
method.

1.51        “Project Leader” shall have the meaning provided in Section 2.5.

1.52        “Proof of Concept” shall have the meaning provided in Schedule II to
the Research Plan.

1.53        “Proposed Resolution Deadline” shall have the meaning provided in
Section 12.6(c).

1.54        “Regulatory Approval” shall mean any and all approvals (including
price and reimbursement approvals, if required), licenses, registrations, or
authorizations of any Regulatory Authority in a particular jurisdiction that are
necessary for the manufacture, use, storage, import, transport and/or sale of a
Product in such jurisdiction in accordance with applicable laws.

1.55        “Regulatory Authority” shall mean any national or supranational
governmental authority, including, without limitation, the FDA and the EMEA,
that has responsibility in any country or other regulatory jurisdiction over the
development and/or commercialization of Products.  For purposes of this
Agreement, “FDA” shall mean the U.S. Food and Drug Administration or any
successor agency, and “EMEA” shall mean the European Medicines Agency or any
successor agency.

1.56        “Research Plan” means the plan (the initial form of which has been
agreed upon in writing by the Parties as set forth in the letter agreement dated
as of the Effective Date) that sets out the research work to be performed by
Metabasis and Idenix in conducting the Research Program, as such plan may be
amended or modified by the Committee or by mutual written agreement of the
Parties as contemplated under this Agreement.

8


--------------------------------------------------------------------------------


1.57        “Research Program” shall mean the research activities undertaken by
either or both of the Parties  as set forth in Article 3 and the Research Plan.

1.58        “Research Term” shall mean the duration of the Research Program, and
“Initial Research Term” and “Extended Research Term” shall have the respective
meanings given such terms in Section 3.6(a).

1.59        “Royalty-Extending Patent” shall mean any Specific Claim if a
license to such Specific Claim granted pursuant to Section 4.2(a)(iii) provides
Idenix or its Sublicensee with market exclusivity for the applicable Development
Candidate or Product and such market exclusivity is due solely to the license
granted to such Specific Claim.

1.60        “Royalty Term” shall mean, in the case of any Product in any
country, the period of time commencing on the First Commercial Sale of such
Product in such country and ending upon the later of (a) [***] after the date of
First Commercial Sale of such Product in such country, and (b) the expiration of
the last to expire of (i) the Metabasis Patents, Idenix Patents, Collaboration
Patents, or Joint Patents containing a Valid Claim that would, absent ownership
of or a license to such Patent, be infringed by the use or sale of such Product
or the Development Candidate therein or by the manufacture of such Product or
the Development Candidate therein (if ownership of or a license to such a Patent
containing a Valid Claim of method of manufacturing such Development Candidate
or Product would provide market exclusivity for the applicable Product) or (ii)
any Royalty-Extending Patents.

1.61        “Specific Claims” shall have the meaning provided in
Section 4.2(a)(iii).

1.62        “Sublicensee” shall mean an Affiliate or Third Party to which Idenix
has (a) sublicensed some or all of Metabasis Technology or Collaboration
Technology or any Royalty-Extending Patent, or (b) licensed some or all of
Idenix Technology or Joint Technology to develop, make, have made, use, sell,
have sold, offer for sale or import Development Candidates and Products in the
Field during the Term.

1.63        “Term” shall have the meaning provided in Section 10.1.

1.64        “Territory” shall mean worldwide.

1.65        “Third Party” shall mean an entity other than Idenix and its
Affiliates, and Metabasis and its Affiliates.

1.66        “Third Party Patent” shall have the meaning provided in
Section 5.5(b)(iii).

1.67        “Title 11” shall have the meaning provided in Section 10.7.

1.68        “Valid Claim” shall mean a claim of (a) an issued and unexpired
patent or a supplementary protection certificate, which claim has not been held
invalid or unenforceable by a court or other government agency of competent
jurisdiction from which no appeal can be or has been taken and has not been held
or admitted to be invalid or unenforceable through re-examination or disclaimer,
opposition procedure, nullity suit or otherwise, or (b) a pending patent
application; provided, however, that if a claim of a pending patent application
shall not

***Confidential Treatment Requested

9


--------------------------------------------------------------------------------


have issued within [***] (or in Japan, [***] after the earliest filing date from
which such claim takes priority, such claim shall not constitute a Valid Claim
for the purposes of this Agreement unless and until a patent issues with such
claim.

2.                                      RESEARCH PROGRAM GOVERNANCE

2.1          Joint Research Committee.  Promptly after the Effective Date, the
Parties will form a Joint Research Committee (the “Committee”) composed of an
equal number of representatives of each of Idenix and Metabasis.  One member of
the Committee shall be selected to act as the chairperson of the Committee, with
each chairperson acting for a term of twelve (12) months.  The chairperson shall
be selected alternately by Metabasis and Idenix, and [***] shall designate the
first chairperson.  The purpose of the Committee is to ensure that the goals and
purpose of this Agreement are being carried out in a timely and effective
manner.

2.2          Meetings.  The Committee shall meet at least [***] times per year
during the Research Term or at such greater frequency as the Committee agrees. 
Such meetings may be conducted by videoconference, teleconference or in person,
as agreed by the Parties, and the Parties shall agree upon the time of
meetings.  In-person meetings shall alternate between the facilities of Idenix
in Cambridge, Massachusetts, and the facilities of Metabasis in La Jolla,
California.  No Committee meeting may be conducted unless at least one
representative of each Party is participating.  Each Party shall bear its own
expenses related to the attendance of such meetings by its representatives.  A
reasonable number of additional representatives of a Party may attend meetings
of the Committee in a non-voting capacity.

2.3          Minutes.  The hosting Party shall have responsibility for preparing
definitive minutes of each Committee meeting, a draft of which shall be
circulated for comment to all members of the Committee within ten (10) business
days after the relevant meeting.  Such minutes shall provide a description, in
reasonable detail, of the Research Program progress to date, and of the
discussions at the meeting, a list of any actions or determination approved by
the Committee and any disagreements not resolved by the Committee.  The Project
Leaders shall discuss any comments on such minutes and finalize the minutes by
no later than 30 business days after the meeting.  Any disagreement on the
minutes shall be resolved in accordance with Section 2.4.

2.4          Committee Decision-Making.  All decisions of the Committee shall be
unanimous, with the representatives of each Party collectively having one (1)
vote.  If the Committee is unable to decide or resolve unanimously any matter
properly presented to it for action, then at the written request of either
Party, the issue shall be referred to Metabasis’ Executive Vice President of
Research and Development and Idenix’s Senior Vice President, Biology, who shall
attempt in good faith to resolve such issue as promptly as practicable.  If such
officers are unable to resolve such issue within [***], then at the written
request of either Party, the issue shall be referred to the Chief Executive
Officer of Metabasis and the Chief Executive Officer of Idenix for resolution. 
Such officers of the Parties will meet promptly thereafter in order to resolve
such issue as promptly as practicable.

2.5          Project Leaders.  Idenix and Metabasis each shall appoint a person
(a “Project Leader”) from the Committee to coordinate its part of the Research
Program.  The Project

***Confidential Treatment Requested

10


--------------------------------------------------------------------------------


Leaders shall be the primary contact between the Parties with respect to the
Research Program.  Each Party shall notify the other Party as soon as
practicable upon changing this appointment.

3.                                      RESEARCH PROGRAM

3.1          General.  Metabasis and Idenix shall engage in the Research Program
upon the terms and conditions set forth in this Agreement.  The activities to be
undertaken in the course of Research Program are set forth in the Research Plan
which may be amended from time to time upon the mutual written agreement of
authorized representatives of the Parties.

3.2          Conduct of Research.  Subject to the terms and conditions of this
Agreement, each Party shall be responsible for managing and controlling its
respective research obligations under the Research Plan.  Each Party shall
conduct the Research Program in good scientific manner, and in compliance in all
material respects with all requirements of applicable laws, rules and
regulations.  Each Party hereby certifies that it will not and has not employed
or otherwise used in any capacity the services of any person debarred under
Section 21 USC 335a in performing any services hereunder.  Each Party shall
proceed diligently and in a timely manner with the work set out in the Research
Program by using commercially reasonable efforts to carry out the activities
assigned to such Party under the Research Program with sufficient skills and
experience as are required to accomplish the Research Program in accordance with
the terms of this Agreement and Research Plan.

3.3          Research Commitment; Metabasis FTEs.  During the Research Term,
each Party shall use its commercially reasonable efforts to carry out the
activities assigned to such Party under the Research Program in accordance with
such plan and the terms and conditions of this Agreement.  Without limiting the
generality of the foregoing, Metabasis shall devote to the performance of its
responsibilities under the Research Plan [***] FTEs per year during the Research
Term, all of whom shall be funded by Idenix in accordance with Section 5.2.  For
purposes of clarification, in no event shall Metabasis be obligated to devote to
the Research Program more than the number of FTEs being funded by Idenix under
this Agreement.

3.4          Exchange of Information.  Upon execution of this Agreement, and
from time to time as necessary during the Research Term, Metabasis shall
disclose to Idenix all Collaboration Know-How not previously disclosed and such
Metabasis Know-How as is reasonably necessary, in Metabasis’ reasonable
judgment, for the performance by Idenix of its responsibilities under the
Research Program.  Following designation of a Development Candidate pursuant to
Section 4.1, Metabasis shall disclose to Idenix all Collaboration Know-How
regarding such Development Candidate not previously disclosed and such Metabasis
Know-How as is reasonably necessary for the manufacture, use (including use for
development) or sale of Development Candidates and Products in the Field.  Upon
execution of this Agreement, and from time to time as necessary during the
Research Term, Idenix shall disclose to Metabasis all Collaboration Know-How not
previously disclosed and such Idenix Know-How as is reasonably necessary for the
performance by Metabasis of its responsibilities under the Research Program. 
Nothing herein shall require either Party to disclose information that is
subject to bona fide confidentiality obligations to a Third Party.

***Confidential Treatment Requested

11


--------------------------------------------------------------------------------


3.5          Records and Reports.  Metabasis and Idenix shall each maintain
records, in sufficient detail and in good scientific manner appropriate for
patent and regulatory purposes, which shall fully and properly reflect all work
done and results achieved in the performance of the Research Program by such
Party.  Within [***] during the Research Term, each Party shall provide to the
other Party a written progress report which shall summarize (a) with respect to
reports provided by Metabasis, data and results regarding the Collaboration
Compound with respect to each Idenix Nucleoside that Metabasis identifies as
most likely to meet the Proof of Concept or Development Candidate criteria and
(b) with respect to reports provided by Idenix, test data and results regarding
Collaboration Compounds tested by Idenix to determine whether or not such
Collaboration Compounds meet the Proof of Concept or Development Candidate
criteria.  Without limiting the generality of the foregoing, each such progress
report will disclose any Collaboration Technology that such Party works on
during such calendar quarter.

3.6          Research Term.

(a)           Research Term.  Except as otherwise provided in Article 10, the
Research Term shall commence on the Effective Date and continue for a period of
two (2) years (the “Initial Research Term”).  Thereafter, the Parties may extend
the Research Term by mutual written agreement of the authorized representative
of the Parties, and shall, in such case, amend the Research Plan as applicable. 
Any such extension of the Research Term shall be referred to herein as an
“Extended Research Term.”

(b)           Early Termination.  Notwithstanding anything to the contrary in
this Section 3.6, Idenix may, with or without cause and in its sole discretion,
terminate the Research Term:

(i)            effective as of the first anniversary of the Effective Date upon
written notice to Metabasis given no later than [***] prior to the first
anniversary of the Effective Date; or

(ii)           at any time after designation of the first Development Candidate
in accordance with Section 4.1 and payment of the corresponding milestone
payment specified in Section 5.4, by providing Metabasis with [***] written
notice to such effect.

3.7          Use of Subcontractors.  Each Party shall be entitled to utilize the
service of Third Parties to perform their respective Research Program activities
only upon the prior written consent of the other Party (not to be unreasonably
withheld) or as specifically set forth in the Research Plan.  Notwithstanding
any such consent, each Party shall remain at all times responsible for the
performance of its respective responsibilities under the Research Program and
shall obtain the written agreement of each such Third Party, prior to the time
such Third Party initiates work, to assign ownership of Inventions made in the
course of Research Program activities to such Party, and such Party will make
such further assignment of such Inventions as provided under Article 9 hereof.

3.8          Materials.  In order to facilitate the Research Program, either
Party may provide to the other Party certain biological materials or chemical
compounds Controlled by the

 

***Confidential Treatment Requested

12


--------------------------------------------------------------------------------


supplying Party, including, but not limited to, Collaboration Compounds
(collectively, “Materials”) for use by the other Party in furtherance of the
Research Program.  Except as otherwise provided under this Agreement, all such
Materials delivered to the other Party will remain the sole property of the
supplying Party, will be used only in furtherance of the conduct of the Research
Program and, if applicable, the development, manufacture or commercialization of
Products in accordance with this Agreement, will not be used or delivered to or
for the benefit of any Third Party without the prior written consent of the
supplying Party, and will be used in compliance with all applicable laws, rules
and regulations.  The Materials supplied under this Agreement must be used with
prudence and appropriate caution in any experimental work because not all of
their characteristics may be known.  Except as expressly set forth herein, THE
MATERIALS ARE PROVIDED “AS IS” AND WITHOUT ANY REPRESENTATION OR WARRANTY,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR ANY WARRANTY THAT
THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY.

4.                                      DESIGNATION OF DEVELOPMENT CANDIDATES;
LICENSE GRANTS; DEVELOPMENT AND COMMERCIALIZATION

4.1          Designation of Development Candidate.  At any time during the
Research Term or within [***] after its expiration, Idenix may, by written
notice to Metabasis, designate one (1) or more Collaboration Compounds that
possess the properties specified in Schedule III to the Research Plan as
“Development Candidates” for purposes of this Agreement.

4.2          License Grants.

(a)           By Metabasis.

(i)            Collaboration Technology and Joint Technology.  Subject to the
terms and conditions of this Agreement, Metabasis hereby grants to Idenix an
exclusive (even as to Metabasis), royalty-bearing license in the Territory, with
the right to sublicense through multiple tiers of sublicense, under Metabasis’
interest in Collaboration Technology and Joint Technology, solely (A) to perform
Idenix’s obligations under the Research Program during the Research Term and
(B) to develop, make, have made, use, sell, have sold, offer for sale and import
Development Candidates and Products in the Field during the Term; provided,
however, that Metabasis retains such rights under Metabasis’ interest in
Collaboration Technology and Joint Technology solely as are necessary to perform
its obligations under the Research Program.

(ii)           Metabasis Technology.  Subject to the terms and conditions of
this Agreement, (A) Metabasis hereby grants to Idenix a non-exclusive,
royalty-bearing license in the Territory, without the right to sublicense
(except that Idenix may subcontract), under Metabasis Technology Controlled by
Metabasis solely to perform Idenix’s obligations under the Research Program
during the Research Term, and (B) Metabasis hereby grants to Idenix a
non-exclusive, royalty-bearing license in the Territory, with the right to
sublicense as described below through multiple tiers of sublicense, under
Metabasis Technology Controlled by

 

***Confidential Treatment Requested

13


--------------------------------------------------------------------------------


Metabasis solely to develop, make, have made, use, sell, have sold, offer for
sale and import Development Candidates and Products in the Field during the
Term.  Idenix shall have the right to sublicense its rights under
Section 4.2(a)(ii)(B) only in conjunction with a sublicense of its rights under
Section 4.2(a)(i), and each such sublicense under Section 4.2(a)(ii)(B) shall
have the same scope as the sublicense granted to the same Sublicensee under
Section 4.2(a)(i) (provided, however, that, if the sublicense granted to the
same Sublicensee under Section 4.2(a)(i) were to expire solely due to expiration
of the Collaboration Technology and Joint Technology with respect to the
relevant Product and relevant country prior to the expiration of the Metabasis
Technology with respect to such Product and country, the sublicense under
Section 4.2(a)(ii)(B) shall continue for the remainder of the Royalty Term with
respect to such Product and country).

(iii)         Limited License Grant.  With respect to each Development
Candidate, in the event that the development, making, having made, use or import
of such Development Candidate or the development, making, having made, use,
offer for sale, sale, having sold or import by Idenix or Sublicensees of such
Development Candidate would infringe during the Term a Valid Claim of any issued
Patent with claims or portions thereof to the extent directed to any Invention
that is HepDirect Base Technology, where such Invention first becomes Controlled
by Metabasis after the Research Term but prior to the First Commercial Sale of
such Development Candidate (provided that any such Patent with the same
disclosure as a Patent included in Metabasis Patents, Collaboration Patents or
Joint Patents, such as a renewal, division, continuation (in whole), or request
for continued examination (RCE), reissue, reexamination or the like, will be
included in Metabasis Patents, Collaboration Patents or Joint Patents, and not
subject to this Section 4.2(a)(iii)) (the “Specific Claims”), which Patent is
not a Metabasis Patent, Collaboration Patent or Joint Patent, then,  subject to
the terms and conditions of this Agreement, Metabasis hereby grants to Idenix, a
non-exclusive, royalty-bearing (included within the royalties as set forth in
Section 5.5) license in the Territory, including the right to sublicense as
described below through multiple tiers of sublicense, under such Specific Claims
solely to develop, make, have made, use, sell, offer for sale, have sold or
import such Development Candidate in the Field during the Term.  Idenix shall
have the right to sublicense its rights under this Section 4.2(a)(iii) only in
conjunction with a sublicense of its rights under Section 4.2(a)(i), and each
sublicense under this Section 4.2(a)(iii) shall have the same scope as the
sublicense granted to the same Sublicensee under Section 4.2(a)(i) (provided,
however, that, if the sublicense granted to the same Sublicensee under
Section 4.2(a)(i) were to expire solely due to expiration of the Collaboration
Technology and Joint Technology with respect to the relevant Development
Candidate and relevant country prior to the expiration of the Specific Claims
with respect to such Development Candidate and country, the sublicense under
this Section 4.2(a)(iii) shall continue for the remainder of the Royalty Term
with respect to such Development Candidate and country).  Following designation
by Idenix of each Development Candidate and continuing until First Commercial
Sale of such Development Candidate, Metabasis shall not grant to any Affiliate
or Third Party any right or license under any applicable Specific Claim such
that Metabasis would no longer Control the Specific Claim.

(b)           By Idenix. Subject to the terms and conditions of this Agreement,
Idenix hereby grants to Metabasis (i) a non-exclusive, royalty-free license in
the Territory, without the right to sublicense, under Idenix Technology solely
to perform Metabasis’ obligations under the Research Program during the Research
Term, and (ii) a non-exclusive, royalty-free, perpetual license, with the right
to sublicense through multiple tiers of sublicense, under Process

14


--------------------------------------------------------------------------------


Chemistry Technology to develop, make, have made, use, sell, have sold, offer
for sale and import products other than Collaboration Compounds, Development
Candidates and Product.

4.3          Development and Commercialization.  Subject to the terms and
conditions of this Agreement, Idenix shall control, and be solely responsible
for the costs associated with, the worldwide preclinical and clinical
development, registration and commercialization of Development Candidates and
Products.  Without limiting the generality of the foregoing, Idenix shall be
responsible for the worldwide supply of all Development Candidates and Products
necessary for the foregoing activities.

4.4          Diligence Obligations.  Idenix agrees to use commercially
reasonable efforts (directly and/or through one or more Sublicensees) to develop
for sale in the Major Markets and commercialize in each of the Major Markets at
least [***] Development Candidate or Product in the Field.

(a)           In the event that Idenix: (i) is not developing for sale in the
Major Markets or commercializing in a particular Major Market at least [***]
Development Candidate or Product in the Field, or (ii) decides that it will not
develop for sale in the Major Markets or commercialize in a particular Major
Market at least [***] Development Candidate or Product in the Field, then Idenix
shall provide Metabasis with prompt written notice thereof.

(b)           In addition, if Metabasis in good faith believes that Idenix is
not using its commercially reasonable efforts to develop for sale in the Major
Markets or commercialize in a particular Major Market at least [***] Development
Candidate or Product in the Field, Metabasis may provide Idenix with written
notice thereof, in which event Idenix will have [***] after the date of such
notice in which to reasonably demonstrate to Metabasis that Idenix is meeting
such diligence obligation.

(c)           If Idenix provides notice to Metabasis pursuant to Section 4.4(a)
that it is not and will not meet its diligence obligation with respect to one or
more Major Markets, or fails to reasonably demonstrate to Metabasis pursuant to
Section 4.4(b) that it is meeting its diligence obligation with respect to [***]
or more Major Markets within [***] after notice from Metabasis of failure to
meet such diligence obligation, then (i) this Agreement shall terminate with
respect to such Major Market(s) in which Idenix is not using its commercially
reasonable efforts to develop or commercialize at least [***] Development
Candidate or Product in the Field, and (ii) “Territory” shall be redefined to be
[***].  With respect to Section 4.4(a), Idenix shall not be in breach of this
Agreement under Section 10.2(b) unless it provides notice to Metabasis pursuant
to Section 4.4(a) that it is not and will not conduct development and
commercialization of at least [***] Development Candidate or Product in the
Field in at least one Major Market.  With respect to Section 4.4(b), Idenix
shall not be in breach of this Agreement under Section 10.2(b) unless Metabasis
in good faith believes that Idenix is not using its commercially reasonable
efforts to develop or commercialize at least [***] Development Candidate or
Product in the Field in at least [***] Major Market, Metabasis provides Idenix
with written notice thereof, and Idenix fails to reasonably demonstrate to
Metabasis within [***] after the date of such notice that Idenix is meeting such
diligence obligation in at least [***] of the Major Markets.

 

***Confidential Treatment Requested

15


--------------------------------------------------------------------------------


4.5          Disclosure Regarding Idenix Efforts.  Idenix will keep Metabasis
appropriately informed about Idenix’s research, development, clinical trial
progress and commercialization efforts with respect to Development Candidates
and Products.  Without limiting the generality of the foregoing, Idenix shall
provide Metabasis with prompt written notice of the following:

(a)           filing of any IND for a Development Candidate or Product;

(b)           initiation of a Phase 1 Clinical Trial, Phase 2 Clinical Trial or
Phase 3 Clinical Trial of a Development Candidate or Product;

(c)           filing of any application for Regulatory Approval with respect to
any Product;

(d)           receipt of Regulatory Approval for any Product; and

(e)           any other significant development or commercialization plans,
activities or results with respect to Development Candidates or Products.

In addition, Idenix shall provide Metabasis with [***] written reports
summarizing Idenix’s development and commercialization efforts with respect to
Development Candidates and Products during the applicable [***] period.  The
provisions of this Section 4.5 shall survive expiration or termination of the
Research Term for so long as any license granted to Idenix under Section 4.2(a)
remains in effect.

4.6          Negative Covenants; No Implied Licenses.

(a)           Idenix hereby covenants that it will not, directly or indirectly
(including through any Sublicensee), conduct clinical development or
commercialization activities pursuant to this Agreement with respect to any
Collaboration Compound that has not been designated or deemed a Development
Candidate pursuant to this Agreement during the Term and Idenix further
acknowledges and agrees that it has no right or license under Metabasis
Technology, Collaboration Technology or Joint Technology to do any of the
foregoing and will not practice any Idenix Technology Controlled by Idenix,
which is directed to any Collaboration Compound, the method of manufacture of
any Collaboration Compound or method of use of any Collaboration Compound, to do
any of the foregoing.  In addition, during the Term Idenix shall not use or
practice any Metabasis Technology or Specific Claims except as expressly
permitted under this Article 4.  In no event shall Idenix (i) create or
synthesize, or attempt to create or synthesize (either itself or through an
Affiliate or Third Party), outside of the Research Program during the Research
Term, any chemical entity that [***]; or (ii) create or synthesize, or attempt
to create or synthesize (either itself or through an Affiliate or Third Party),
after expiration or termination of the Research Term, any chemical entity that
[***]; provided, however, that the restrictions set forth in Section 4.6(a)(i)
and (ii) shall not apply to the synthesis of Development Candidates or Products
for so long as any license granted to Idenix under Section 4.2(a) remains in
effect.  If Idenix creates or synthesizes (either itself or through an Affiliate
or Third Party) any chemical entity that

 

***Confidential Treatment Requested

16


--------------------------------------------------------------------------------


[***] in breach of this Section 4.6(a), such chemical entity shall automatically
be deemed to be a Collaboration Compound and Development Candidate subject to
the terms of this Agreement.

(b)           Metabasis and its Affiliates shall not, and shall not grant to any
Third Party any rights to, use or practice Metabasis Technology or Metabasis’
interest in Collaboration Technology or Joint Technology with respect to the
Idenix Nucleosides, the Collaboration Compounds, Development Candidates or
Products during the Term, other than solely as necessary to fulfill Metabasis’
obligations under the Research Plan during the Research Term.  Notwithstanding
any other provision of this Agreement to the contrary, but subject to the
licenses granted by Metabasis to Idenix under Section 4.2(a), Metabasis at all
times reserves the exclusive and unrestricted right to use or practice, and to
grant its Affiliates and Third Parties the right to use or practice, Metabasis
Technology for any purpose other than the development, manufacture or
commercialization of the Idenix Nucleosides, the Collaboration Compounds,
Development Candidates or Products.  In addition, during the Term Metabasis
shall not use or practice any Idenix Technology except as expressly permitted
under this Article 4.  In no event shall Metabasis create or synthesize, or
attempt to create or synthesize (either itself or through an Affiliate or Third
Party), outside of the Research Program during the Research Term, any chemical
entity that [***]; or (ii) create or synthesize, or attempt to create or
synthesize (either itself or through an Affiliate or Third Party), after
expiration or termination of the Research Term, any chemical entity that [***].

(c)           No right or license under any Patents or Information of either
Party is granted or shall be granted by implication.  All such rights or
licenses are or shall be granted only as expressly provided in the terms of this
Agreement.

5.                                      PAYMENTS

5.1          Upfront Fee.  Idenix shall make a one-time, non-refundable,
non-creditable payment to Metabasis of $2,000,000 within fifteen (15) days after
the Effective Date.

5.2          Research Program FTE Funding.  In consideration for Metabasis’
performance of its obligations under the Research Program, upon the terms and
conditions contained herein, Idenix shall fund each FTE provided by Metabasis
pursuant to Section 3.3 at the rate of [***], which shall be subject to
adjustment on an annual basis as of January 1 of each year, beginning in 2007,
by a factor which reflects any increase in the Consumer Price Index for San
Diego County, California as reported as of January 1 in each applicable year
thereafter when compared to the comparable statistic for January 1 of the
preceding year.  During the Research Period, the first payment under this
Section 5.2 shall be made within [***] after the receipt by Idenix of an invoice
from Metabasis for payment of FTE funding for the period from the Effective Date
to December 31, 2006, and each subsequent payment shall be made on a quarterly
basis within a period of [***] after the receipt by Idenix of an invoice from
Metabasis for payment of FTE funding for that quarterly

 

***Confidential Treatment Requested

17


--------------------------------------------------------------------------------


period.  Each invoice shall set forth information regarding FTEs used by
Metabasis on the Research Program during the applicable quarter.

5.3          Proof of Concept Milestone.  Within [***] after written notice by
Metabasis to Idenix of the achievement of the first Proof of Concept, Idenix
shall pay to Metabasis a one-time milestone payment of [***].  This one-time
milestone payment shall be paid only once regardless of the number of times that
Proof of Concept is achieved by one or more Collaboration Compounds.

5.4          Milestone Payments.  Idenix shall pay to Metabasis each of the
milestone payments set forth below (whether such milestone is achieved by Idenix
or a Sublicensee):

Milestone Event

 

Milestone
Payment

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*              [***]

Each of the milestone payments described in this Section 5.4 shall be payable
only [***] for each Idenix Nucleoside, [***] which are developed or the number
of indications for which Development Candidates or Products based on such Idenix
Nucleoside are developed or commercialized.  Additionally, to the extent that
any milestone payment has been made with respect to a Development Candidate or
Product based on a particular Idenix Nucleoside that is subsequently deemed a
Failed Development Candidate, [***] in connection with the development or
regulatory approval of a substitute or replacement Development Candidate or
Product based on such Idenix Nucleoside.  A “Failed Development Candidate” is
deemed to mean a Development Candidate or Product based on a particular Idenix
Nucleoside that either: (i) fails to meet regulatory criteria for further
development or does not obtain approval for commercialization; or (ii) the
Parties mutually agree does not meet commercial criteria for further
development.

 

***Confidential Treatment Requested

18


--------------------------------------------------------------------------------


Idenix shall notify Metabasis in writing within [***] after the achievement of
each milestone, and shall make the appropriate milestone payment to Metabasis
within such [***] period.  If, for any reason, a Development Candidate or
Product based on a particular Idenix Nucleoside reaches a particular milestone
specified above without having achieved [***] preceding milestones from among
the [***] milestones listed above, then upon the achievement of such milestone,
both the milestone payment applicable to such milestone and the milestone
payment(s) applicable to such preceding unachieved milestone(s) shall be due and
payable within [***] after the achievement of such milestone.

5.5          Royalties.

(a)           Idenix shall pay to Metabasis royalties on worldwide annual Net
Sales of Products by Idenix and Sublicensees at the following rates:

Annual Net Sales

 

Royalty Rate

Portion of annual Net Sales <[***]

 

[***]

Portion of annual Net Sales ≥[***]

 

[***]

Portion of annual Net Sales ≥[***]

 

[***]

Portion of annual Net Sales ≥[***]

 

[***]

Royalties under this Section 5.5 shall be payable on a Product-by-Product and
country-by-country basis for a period equal to the Royalty Term for such Product
in such country.

(b)           Reductions.

(i)            Compulsory Licenses.  If any compulsory license is granted by
Idenix or its Sublicensee to a Third Party with respect to a Product in any
country through the order, decree or grant of a Regulatory Authority in such
country, authorizing such Third Party to manufacture, use, sell, offer for sale
or import such Product in such country, which compulsory license provides for a
royalty rate lower than the applicable royalty rate(s) set forth in Section
5.5(a), as adjusted pursuant to Sections 5.5(b)(ii) and (iii), then the royalty
rate to be paid by Idenix to Metabasis on Net Sales in that country for such
Product pursuant to Section 5.5(a) shall be reduced to that compulsory license
rate for the period during which such compulsory license is in effect.  Idenix
shall use commercially reasonable efforts to oppose the granting of any such
compulsory license, and, if any such compulsory license is granted, to limit
such compulsory license to the extent possible. Further, no royalty shall be
paid on (i) Product that Idenix provides at or below cost to a government or
institution to address a health crisis or emergency, or (ii) Product that Idenix
provides at cost or below on a humanitarian or charitable basis.

(ii)           Expiration of Valid Claims.  On a Product-by-Product and
country-by-country basis, royalty amounts otherwise payable by Idenix to
Metabasis pursuant to Section 5.5(a), as may be adjusted pursuant to Section
5.5(b)(iii), on Net Sales of any Product during any portion of the Royalty Term
remaining after the expiration of the last to expire of the applicable (A)
Metabasis Patents, Idenix Patents, Collaboration Patents, Joint Patents and
containing a Valid Claim that would, absent ownership of or a license to such
Patent, be infringed by the use or sale of such Product or the Development
Candidate therein or by the

 

***Confidential Treatment Requested

19


--------------------------------------------------------------------------------


manufacture of such Product or the Development Candidate therein (if ownership
of or a license to such a Patent containing a Valid Claim of method of
manufacturing such Development Candidate or Product provides market exclusivity
for the applicable Product) and (B) any Royalty-Extending Patents, shall be
reduced by [***]; provided, however, that in no event shall any royalty payment
for any Product in any country in any calendar quarter be reduced to less than
[***] of the royalty payment otherwise payable by Idenix to Metabasis pursuant
to Section 5.5(a) (without taking into account any adjustment pursuant to
Sections 5.5(b)) as a result of the credits under this Section 5.5(b)(ii) and
Section 5.5(b)(iii).

(iii)         Credit for Payment of Royalties for Necessary Third Party Issued
Patents.  On a Product-by-Product and country-by-country basis, if Idenix or its
Sublicensee determines that a license to any issued Patent of a Third Party
(that is not a Sublicensee of Idenix with respect to such Product in such
country) (a “Third Party Patent”) is necessary to allow Idenix and Sublicensees
to practice Metabasis Technology pursuant to the licenses granted to Idenix
under Section 4.2(a)(ii) of this Agreement, then Idenix may elect, after
consultation with its  outside Patent counsel and Metabasis, to obtain a license
to such Third Party Patent at its own expense.  If Idenix obtains such a
license, Idenix shall be entitled to credit [***] of the royalties paid to such
Third Party for the license to such Third Party Patent from the royalty payment
otherwise payable by Idenix to Metabasis pursuant to Section 5.5(a), as may be
adjusted pursuant to Section 5.5(b)(ii); provided, however, that in no event
shall any royalty payment for any Product in any country in any calendar quarter
be reduced to less than [***] of the royalty payment otherwise payable by Idenix
to Metabasis pursuant to Section 5.5(a) (without taking into account any
adjustment pursuant to Sections 5.5(b)) as a result of the credits under Section
5.5(b)(ii) and this Section 5.5(b)(iii).  For clarification, Idenix or its
Sublicensee is responsible, at its own expense, for all other payments to Third
Parties in connection with obtaining rights to intellectual property rights
necessary or desirable for the development, manufacture or commercialization of
any Development Candidate or Product by Idenix or Sublicensees.

6.                                      PAYMENT; RECORDS; AUDITS

6.1          Payment; Reports.  Royalties shall be calculated and reported for
each calendar quarter.  All payments due to Metabasis under this Agreement shall
be paid within [***] after the end of each calendar quarter, unless otherwise
specifically provided herein.  Each payment shall be accompanied by a report of
Net Sales of Products by Idenix and Sublicensees in sufficient detail to permit
confirmation of the accuracy of the payment made, including, without limitation
and on a country-by-country basis, the number of Products sold, the gross sales
and Net Sales of such Products, the royalties payable, the method used to
calculate the royalties, and the exchange rates used.

6.2          Exchange Rate; Manner and Place of Payment.  All payments hereunder
shall be payable in U.S. dollars.  When conversion of payments from any foreign
currency is required, such conversion shall be at the average of the rates of
exchange reported in The Wall Street Journal, Eastern U.S. Edition, for each
business day of the applicable calendar quarter.  All payments owed under this
Agreement shall be made by wire transfer in immediately available funds to a
bank and account designated in writing by Metabasis, unless otherwise specified
in writing by Metabasis.

 

***Confidential Treatment Requested

20


--------------------------------------------------------------------------------


6.3          Income Tax Withholding.  Metabasis will pay any and all taxes
levied on account of any payments made to it under this Agreement.  If any taxes
are required to be withheld by Idenix, Idenix will (a) deduct such taxes from
the payment made to Metabasis, (b) timely pay the taxes to the proper taxing
authority, and (c) send proof of payment to Metabasis and certify its receipt by
the taxing authority within [***] following such payment.

6.4          Audits.  During the Term and for a period of [***] thereafter,
Idenix shall keep complete and accurate records pertaining to the sale or other
disposition of Products in sufficient detail to permit Metabasis to confirm the
accuracy of all royalties due hereunder and Idenix shall require its
Sublicensees to provide such records to Idenix.  Metabasis shall have the right
not more than once a year to cause an independent, certified public accountant
reasonably acceptable to Idenix to audit such records to confirm Net Sales,
royalties and other payments for a period covering not more than the preceding
[***].  Such audits may be exercised during normal business hours upon
reasonable prior written notice to Idenix.  Prompt adjustments shall be made by
the Parties to reflect the results of such audit.  Metabasis shall bear the full
cost of such audit unless such audit discloses an underpayment by Idenix of more
than [***] of the amount of royalties or other payments due under this
Agreement, in which case, Idenix shall [***] of such audit and shall promptly
remit to Metabasis the amount of any underpayment.

6.5          Late Payments.  In the event that any payment due under this
Agreement is not made when due, the payment shall accrue interest from the date
due at the rate of [***]; provided, however, that in no event shall such rate
exceed the maximum legal annual interest rate.  The payment of such interest
shall not limit Metabasis from exercising any other rights it may have as a
consequence of the lateness of any payment.

7.                                      CONFIDENTIALITY AND PUBLICATION

7.1          Confidential Information.  Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing by the Parties, the
Parties agree that, during the Term and for [***] thereafter, the receiving
Party shall keep confidential and shall not publish or otherwise disclose and
shall not use for any purpose other than as expressly provided for in this
Agreement any Information furnished to it by the other Party pursuant to this
Agreement, or as provided below, owned by the other Party, and any Proprietary
Information (as defined in the Confidentiality Agreement) furnished to it by the
other party pursuant to the Confidentiality Agreement (collectively,
“Confidential Information”).  For the avoidance of doubt, and without limiting
the generality of the foregoing, Idenix Know-How is Confidential Information of
Idenix, Metabasis Know-How is Confidential Information of Metabasis, and
Collaboration Technology and Joint Technology shall be deemed Confidential
Information of both Parties.  Each Party may use Confidential Information of the
other Party only as permitted by this Agreement.  Each Party will use at least
the same standard of care, and in no event less than a reasonable standard of
care, as it uses to protect proprietary or confidential information of its own
to ensure that its employees, agents, consultants and other representatives do
not disclose or make any unauthorized use of the Confidential Information.  Each
Party will promptly notify the other upon discovery of any unauthorized use or
disclosure of the Confidential Information.

 

***Confidential Treatment Requested

21


--------------------------------------------------------------------------------


7.2          Exceptions.  Confidential Information shall not include any
information which the receiving Party can prove by competent evidence: (a) is
now, or hereafter becomes, through no act or failure to act on the part of the
receiving Party, generally known or available; (b) is known by the receiving
Party at the time of receiving such information, as evidenced by written
documents or records; (c) is hereafter furnished to the receiving Party by a
Third Party, as a matter of right and without restriction on disclosure; (d) is
independently discovered or developed by the receiving Party without the use of
Confidential Information belonging to the disclosing Party; or (e) is the
subject of a written permission to disclose provided to the receiving Party by
the disclosing Party.

7.3          Authorized Disclosure.  Each Party may disclose Confidential
Information belonging to the other Party as expressly permitted by this
Agreement or if and to the extent such disclosure is reasonably necessary in the
following instances:

(a)           filing or prosecuting Patents as permitted by this Agreement (only
with written permission of the other Party);

(b)           regulatory filings for Products such Party has a license or right
to develop hereunder;

(c)           prosecuting or defending litigation as permitted by this
Agreement;

(d)           complying with applicable court orders or governmental
regulations;

(e)           in the case of Idenix, conducting development and/or
commercialization activities in accordance with a license granted under
Section 4.2(a);

(f)            disclosure to Affiliates, licensees, sublicensees, employees,
consultants or agents of the receiving Party who have a need to know such
information in order for the receiving Party to exercise its rights or fulfill
its obligations under this Agreement, provided, in each case, that any such
Affiliate, licensee, sublicensee, employee, consultant or agent agrees to be
bound by similar terms of confidentiality and non-use comparable in scope to
those set forth in this Article 7; and

(g)           disclosure to Third Parties in connection with due diligence or
similar investigations by such Third Parties, and disclosure to potential Third
Party investors in confidential financing documents, provided, in each case,
that any such Third Party agrees to be bound by similar terms of confidentiality
and non-use comparable in scope to those set forth in this Article 7; and
provided further that Metabasis may not, without Idenix’ prior written consent
(such consent not to be unreasonably withheld), disclose to any Third Party
pharmaceutical or biotechnology company that is a competitor of Idenix in the
Field any data provided to Metabasis by Idenix with respect to the Collaboration
Compounds, Development Candidates or Products.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 7.3(b) through (d), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such information at least as diligent as such Party

22


--------------------------------------------------------------------------------


would use to protect its own confidential information, but in no event less than
reasonable efforts.  In any event, each Party agrees to take all reasonable
action to avoid disclosure of the other Party’s Confidential Information
hereunder.  The Parties will consult with each other on the provisions of this
Agreement to be redacted in any filings made by the Parties with the Securities
and Exchange Commission or as otherwise required by law.

7.4          Publication.  The Parties acknowledge their mutual interest in
publishing the results of Product development efforts in order to obtain
recognition within the scientific and investment communities and agree that
clinical trial results regarding Products may be published via press release and
at investor conferences and presented at appropriate scientific conferences in a
timely fashion.  Each Party also recognizes the mutual interest in obtaining
valid patent protection and in protecting business interests and trade secret
information and, in particular, it is the intent of each Party to maintain the
confidentiality of the other Party’s Confidential Information included in any
patent application until such time as such patent application has been
published.  Accordingly, a Party shall have the right to review and comment on
any material proposed for disclosure or publication by the other Party, such as
by oral presentation, manuscript or abstract, which utilizes data generated from
the development, manufacture or commercialization of Development Candidates or
Products and/or includes Confidential Information of the other Party.  Before
any such material is submitted for publication, the Party proposing publication
shall deliver a complete copy to the other Party at least [***] prior to
submitting the material to a publisher or initiating any other disclosure.  Such
other Party shall review any such material and give its comments to the Party
proposing publication within [***] after the delivery of such material to such
other Party.  With respect to oral presentation materials and abstracts, such
other Party shall make reasonable efforts to expedite review of such materials
and abstracts, and shall return such items as soon as practicable to the Party
proposing publication with appropriate comments, if any, but in no event later
than [***] from the date of delivery to the non-publishing Party.  The
publishing Party shall comply with the other Party’s request to delete
references to the other Party’s Confidential Information in any such material
and agrees to delay any submission for publication or other public disclosure
for a period of up to an additional [***] for the purpose of preparing and
filing appropriate patent applications.

7.5          Publicity.  Each Party acknowledges and agrees that the other Party
intends, and shall be entitled, to issue a press release announcing that the
Parties have entered into this Agreement on, or as soon as practicable
following, the Effective Date.  It is understood that each Party may desire or
be required to issue subsequent press releases or make disclosures (pursuant to
filings with the Securities and Exchange Commission or otherwise) relating to
the Agreement or activities thereunder.  The Parties agree to consult with each
other reasonably and in good faith with respect to the text and timing of all
such press releases or other disclosures prior to the issuance thereof, provided
that a Party may not unreasonably withhold consent to such releases or
disclosures, and that either Party may issue such press releases or make such
disclosures as it determines, based on advice of counsel, are reasonably
necessary to comply with laws or regulations or for appropriate market
disclosure.  In addition, following the initial press releases announcing this
Agreement, either Party shall be free to disclose, without the other Party’s
prior written consent, the existence of this Agreement, the identity of the
other Party and those terms of the Agreement which have already been publicly
disclosed in accordance herewith.

 

***Confidential Treatment Requested

23


--------------------------------------------------------------------------------


8.                                      REPRESENTATIONS AND WARRANTIES;
LIMITATIONS OF LIABILITY

8.1          Mutual Representations and Warranties.  Each Party represents and
warrants to the other that: (a) it is duly organized and validly existing under
the laws of its jurisdiction of incorporation and has full corporate or other
power and authority to enter into this Agreement and to carry out the provisions
hereof; (b) it is duly authorized to execute and deliver this Agreement and to
perform its obligations hereunder, and the person or persons executing this
Agreement on its behalf has been duly authorized to do so by all requisite
corporate action; (c) this Agreement is legally binding upon it, enforceable in
accordance with its terms, except as enforcement may be limited by (i)
applicable bankruptcy or other laws affecting creditors generally or (ii)
equitable principles including the availability of specific performance or
injunctive relief; and (d) this Agreement, and such Party’s performance of its
obligations hereunder, does not conflict with any material agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

8.2          Metabasis Representations, Warranties and Covenants.  Metabasis
represents, warrants and covenants to Idenix that:

(a)           as of the Effective Date, Metabasis Controls the Metabasis Core
Patents;

(b)           as of the Effective Date, there are no pending legal actions of
which Metabasis has received written notice with respect to Metabasis
Technology, and Metabasis has not received written notice of any pending or
threatened claims or litigation seeking to invalidate any Metabasis Patents or
claiming that the practice of Metabasis Technology infringes the intellectual
property rights of any Third Party;

(c)           to Metabasis’ knowledge, as of the Effective Date, the use of
Metabasis Technology does not infringe any valid Third Party Patent rights;

(d)           Metabasis will not knowingly use any know-how that is not
Controlled by Metabasis, other than Idenix Know-How, in the Research Program,
and, to Metabasis’ knowledge, no use of any know-how that is not Controlled by
Metabasis, other than Idenix Know-How, is necessary for the conduct of the
Research Program;

(e)           as of the Effective Date, to Metabasis’ knowledge, the issued U.S.
claims of Metabasis Patents covering the use of HepDirect Technology are valid
and enforceable; and

(f)            as of the Effective Date, Metabasis is not aware (without any
specific investigation) of any issued Patents (other than those rights licensed
or to be licensed to Idenix pursuant to Section 4.2(a)) to which Idenix would
require a license in order to practice the Metabasis Technology to develop,
make, have made, use, sell, have sold, offer for sale and import Development
Candidates and Products in the Field.

8.3          Idenix Representations and Warranties.  Idenix represents and
warrants to Metabasis that:

(a)           as of the Effective Date, Idenix Controls the Idenix Nucleosides;

24


--------------------------------------------------------------------------------


(b)           as of the Effective Date, there are no pending legal actions of
which Idenix has received written notice with respect to Idenix Technology, and
Idenix has not received written notice of any pending or threatened claims or
litigation seeking to invalidate any Idenix Patents or claiming that the
practice of Idenix Technology infringes the intellectual property rights of any
Third Party;

(c)           to Idenix’s knowledge, as of the Effective Date, the use of Idenix
Technology does not infringe any valid Third Party Patent rights;

(d)           as of the Effective Date, to Idenix’s knowledge, issued U.S.
claims of Idenix Patents covering the use of Idenix Nucleosides are valid and
enforceable; and

(e)           as of the Effective Date, Idenix is not aware (without any
specific investigation) of any issued Patents (other than those rights licensed
or to be licensed to Idenix pursuant to Section 4.2(a)) to which Idenix would
require a license in order to practice the Idenix Technology to develop, make,
have made, use, sell, have sold, offer for sale and import Development
Candidates and Products in the Field.

8.4          Disclaimer.  Except as expressly set forth herein, THE TECHNOLOGY
AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED
“AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THE
INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO.  Without
limiting the generality of the foregoing, each Party expressly does not warrant
(a) the success of any study or test commenced under the Research Program or
(b) the safety or usefulness for any purpose of the technology it provides
hereunder.

8.5          Limitation of Liability.  EXCEPT FOR LIABILITY FOR BREACH OF
ARTICLE 7, NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT OR ANY LICENSE GRANTED HEREUNDER; provided, however, that this
Section 8.5 shall not be construed to limit either Party’s indemnification
obligations under Article 11.

9.                                      INTELLECTUAL PROPERTY

9.1          Ownership.

(a)           Inventions.  Inventorship of Inventions made pursuant to this
Agreement shall be determined in accordance with the rules of inventorship under
United States patent laws.  Except as expressly set forth below, a Party shall
own all such Inventions invented solely by one (1) or more employees or
contractors of such Party, and the Parties shall jointly own all Joint
Technology.  Notwithstanding the foregoing:

25


--------------------------------------------------------------------------------


(i)            All right, title and interest in and to any Invention conceived
solely by a Party (or on its behalf) or jointly by the Parties (or on their
behalf) after the Effective Date that is Collaboration Technology shall be
jointly owned by Idenix and Metabasis.  Each Party hereby assigns to the other a
joint ownership interest in and to its interest in Collaboration Technology.

(ii)           Each Party agrees to fully cooperate with the other Party in
protecting, maintaining and defending Collaboration Patents and Joint Patents.

Inventions assigned under this Sections 9.1(a) are assigned only to the extent
that such Inventions are directed and specific to such Invention of the
applicable section.

(b)           Disclosure.  Each Party shall promptly disclose to the other
inventions within Collaboration Technology or Joint Technology made in
connection with this Agreement.  Each Party shall promptly execute all papers
and instruments, and/or require its employees or contractors to execute such
papers and instruments, as applicable, so as to effectuate the ownership of
technology set forth in Section 9.1(a)(i) and to enable the other Party to apply
for and to prosecute Patents as contemplated by Section 9.2. Idenix shall
promptly disclose any Process Chemistry Technology to Metabasis.

(c)           Limitations.  Subject to the terms of this Agreement, including,
without limitation, the license grants set forth in Section 4.2 and the negative
covenants set forth in Section 4.6 and subject to the provisions of Section 12.2
regarding assignment, each Party shall have (1) the right to practice under, and
sell, license or otherwise transfer to its Affiliates or any Third Party, its
right in Collaboration Technology only with the prior written consent of the
other Party, and (2) the right to practice under, and sell, license or otherwise
transfer to its Affiliates or any Third Party, its right in Joint Technology
without the consent of, and without duty to account to, the other Party.

9.2          Patent Prosecution.

(a)           Idenix Patents. Idenix shall have the sole right to control the
preparation, filing, prosecution and maintenance of Idenix Patents and other
patents that cover technology and inventions owned solely by Idenix.

(b)           Metabasis Patents. Metabasis shall have the sole right to control
the preparation, filing, prosecution and maintenance of Metabasis Patents and
other patents that cover technology and inventions owned solely Metabasis.

(c)           Joint Patents.

(i)            Primary Responsibility.  Idenix shall be primarily responsible
for the preparation, filing, prosecution and maintenance of Joint Patents, using
patent counsel reasonably acceptable to Metabasis.  Idenix shall consult with
Metabasis as to the preparation, filing, prosecution and maintenance of each
Joint Patent reasonably prior to any deadline or action with the U.S. Patent &
Trademark Office or any foreign patent office, and shall furnish to Metabasis
copies of all relevant documents reasonably in advance of such consultation;
provided, however, that any patent submission (including the filing of patent
applications) with

26


--------------------------------------------------------------------------------


respect to any Joint Patent, to the extent that it either distinguishes or could
reasonably be expected to disparage any claimed subject matter of a Metabasis
Core Patent, shall require Metabasis’ prior written consent (such consent not to
be unreasonably withheld and such consent to be negotiated in good faith with
all due consideration to any deadlines) except as required by law.  The Parties
shall mutually agree which jurisdictions to make Joint Patent filings in, how to
prosecute Joint Patents in such jurisdictions, and how to proceed in response to
any request for, or filing or declaration of, any interference, opposition or
reexamination relating to any Joint Patent.

(ii)           Metabasis Option to Prosecute and Maintain Joint Patents.  Idenix
shall give timely notice to Metabasis of any decision not to file applications
for, or to cease prosecution and/or maintenance of, or not to continue to pay
the expenses of prosecution and/or maintenance of, any Joint Patents on a
country-by-country and patent-by-patent basis and, in such case, shall permit
Metabasis, at its sole discretion and expense, to file or to continue
prosecution or maintenance of such Joint Patents, in which event Idenix shall
execute such documents and perform such acts at its expense as may be reasonably
necessary to effect an assignment of such Joint Patents to Metabasis  in a
timely manner.  Notwithstanding the foregoing, any patent submission with
respect to any Joint Patent, to the extent that it could reasonably be expected
to either distinguish or disparage any claimed subject matter of an Idenix Core
Patent, shall require Idenix’ prior written consent (such consent not to be
unreasonably withheld and such consent to be negotiated in good faith with all
due consideration to any deadlines) except as required by law.

(iii)         Limitation.  Neither Party shall file any Joint Patent that claims
Idenix Know-How or Metabasis Know-How, except upon the other Party’s prior
written consent.

(d)           Collaboration Patents.  All preparation, filing, prosecution and
maintenance of Collaboration Patents shall be governed by this Section 9.2(d).

(i)            Joint Patent Counsel.  Idenix and Metabasis will select patent
counsel mutually agreeable to both Parties (“Joint Patent Counsel”) to prepare,
file, prosecute, and maintain the Collaboration Patents.  Idenix will have the
first right to control the preparation, prosecution and maintenance of the
Collaboration Patents, with Metabasis having the right to review and comment on
drafts of patent submissions.  Idenix shall give full consideration to
Metabasis’ position on prosecution and will work closely with Metabasis counsel
to achieve the best Patent coverage on Collaboration Technology without
adversely affecting either Party’s interests; provided, however, that any patent
submission (including the filing of patent applications) with respect to any
Collaboration Patent, to the extent that it either distinguishes or could
reasonably be expected to disparage any claimed subject matter of a Metabasis
Core Patent, shall require Metabasis’ prior written consent (such consent not to
be unreasonably withheld and such consent to be negotiated in good faith with
all due consideration to any deadlines) except as required by law. As used
herein, “prosecution” shall include interferences, reexaminations, reissues,
oppositions, and the like.

(ii)           Option to Prosecute and Maintain Collaboration Patents.  Idenix
shall give timely notice to Metabasis of any decision not to file applications
for, or to cease prosecution and/or maintenance of, or not to continue to pay
the expenses of prosecution

27


--------------------------------------------------------------------------------


and/or maintenance of, any Collaboration Patents on a country-by-country and
Patent-by-Patent basis and, in such case, shall permit Metabasis, at its sole
discretion and expense, to file or to continue prosecution or maintenance of
such Collaboration Patents, in which event Idenix shall execute such documents
and perform such acts at its expense as may be reasonably necessary to effect an
assignment of such Collaboration Patents to Metabasis in a timely manner. 
Notwithstanding the foregoing, any patent submission (including the filing of
patent applications) with respect to any Collaboration Patent, to the extent
that it could reasonably be expected to either distinguish or disparage any
claimed subject matter of an Idenix Core Patent, shall require Idenix’ prior
written consent (such consent not to be unreasonably withheld and such consent
to be negotiated in good faith with all due consideration to any deadlines)
except as required by law. Any patents or patent applications so assigned shall
not be considered part of Collaboration Technology and the claims of such
Patents shall not be subject to the license provisions of Section 4.2.

(iii)         Interference, Opposition, Reexamination and Reissue.  Idenix and
Metabasis shall inform the other of any request for, or filing or declaration
of, any interference, opposition, or reexamination relating to the Collaboration
Patents within [***] after learning of such event.  Idenix shall be the lead
Party in any such interference, opposition, or reexamination relating to the
Collaboration Patents, subject to the provisions of this Section 9.2(d)(iii). 
Metabasis shall have the right to review and consult with Idenix regarding any
submission to be made in connection with such proceeding.  Notwithstanding the
foregoing or any other provision of this Agreement to the contrary:

(1)           In any interference, opposition, or reexamination relating to any
Collaboration Patent, Idenix shall not (and it will direct Joint Patent Counsel
and its witnesses and experts not to) distinguish or disparage any  claimed
subject matter of a Metabasis Core Patent, without Metabasis’ prior written
consent (such consent not to be unreasonably withheld and such consent to be
negotiated in good faith with all due consideration to any deadlines) except as
required by law;

(2)           Idenix shall give Metabasis timely notice of any proposed
settlement of an interference relating to a Collaboration Patent and shall not
enter into such settlement without Metabasis’ prior written consent (such
consent not to be unreasonably withheld);

(3)           Idenix shall give Metabasis timely notice of any decision not to
initiate or continue an interference relating to a Collaboration Patent, and in
such case, so long as such interference does not involve a Collaboration Patent
that claims the composition or method of manufacture or use of a Development
Candidate or Product then under development or commercialization by Idenix,
shall permit Metabasis, at its sole discretion and expense, to initiate or
continue such interference in Metabasis’ name; in any interference, opposition,
or reexamination relating to any Collaboration Patent, Metabasis shall not (and
it will direct Joint Patent Counsel and its witnesses and experts not to)
distinguish or disparage any claimed subject matter of an Idenix Core Patent
without Idenix’ prior written consent (such consent not to be unreasonably
withheld and such consent to be negotiated in good faith with all due
consideration to any deadlines) except as required by law; and

 

***Confidential Treatment Requested

28


--------------------------------------------------------------------------------


(4)           In connection with any interference, opposition, reissue or
reexamination proceeding relating to the Collaboration Patents, Idenix and
Metabasis will cooperate fully and will provide each other with any information
or assistance that either reasonably requests.  Each Party shall keep the other
informed of developments in any such action or proceeding, including, to the
extent permissible by law, consultation and approval of any settlement.

(iv)          Limitation.  Notwithstanding the foregoing provisions of this
Section 9.2(d), neither Party shall file any Collaboration Patent that claims
Idenix Know-How or Metabasis Know-How, except upon the other Party’s prior
written consent.

(e)           Patent Fees.

(i)            All costs associated with filing, prosecuting, issuing and
maintaining Idenix Patents and other Patents described in Section 9.2(a),
including interference, opposition, reexamination and reissue actions, shall be
borne by Idenix.

(ii)           All costs associated with filing, prosecuting, issuing and
maintaining Metabasis Patents and other Patents described in Section 9.2(b),
including interference, opposition, reexamination and reissue actions, shall be
borne by Metabasis.

(iii)         All costs associated with filing, prosecuting, issuing and
maintaining Joint Patents, including interference, opposition, reexamination and
reissue actions, shall be [***].

(iv)          All costs associated with filing, prosecuting, issuing and
maintaining Collaboration Patents, including interference, opposition,
reexamination and reissue actions within, [***].

(f)            Cooperation Regarding Patents Claiming Different Inventions.  The
Parties understand that certain Patents filed by the Parties after the Effective
Date may claim different types of Inventions made pursuant to this Agreement,
and this Section 9.2(f) describes how the Parties will address that situation.

(i)            In the event that a particular Patent filed after the Effective
Date (provided that it is not the same disclosure of a Patent filed prior to the
Effective Date, such as a renewal, division, continuation (in whole), or request
for continued examination (RCE), reissue, reexamination and the like, which will
remain subject to Section 9.2(a) or (b), as applicable) includes both claims
directed to Collaboration Know-How and claims directed to Idenix Know-How, a
Joint Invention, Metabasis Know-How and/or other Invention described in
Section 9.2(a) or (b), the Parties will, if requested by either Party, work in
good faith to separate such claims into separate Patent filings if feasible.  If
the Parties are legally unable to separate, or agree not to separate, such
claims, then the applicable Patent shall be treated as a Collaboration Patent
for purposes of this Section 9.2.  Each Party will promptly provide to the other
Party information reasonably requested by other Party that is necessary for the
prosecution activities pursuant to this Section 9.2 with respect to such Patent.

 

***Confidential Treatment Requested

29


--------------------------------------------------------------------------------


(ii)           In the event that a particular Patent filed after the Effective
Date (provided that it is not the same disclosure of a Patent filed prior to the
Effective Date, such as a renewal, division, continuation (in whole), or request
for continued examination (RCE), reissue, reexamination and the like, which will
remain subject to Section 9.2(a) or (b), as applicable) includes both claims
directed to a Joint Invention and claims directed to Idenix Know-How, Metabasis
Know-How and/or other Invention described in Section 9.2(a) or (b), the Parties
will, if requested by either Party, work in good faith to separate such claims
into separate Patent filings if feasible.  If the Parties are legally unable to
separate, or agree not to separate, such claims, then the applicable Patent
shall be treated as (A) a Patent Controlled by Metabasis under Section 9.2(b) if
it includes both claims directed to a Joint Invention and claims directed to
Metabasis Know-How and/or other Invention described in Section 9.2(b), or
(B) Controlled by Idenix under Section 9.2(a) if it includes both claims
directed to a Joint Invention and claims directed to Idenix Know-How and/or
other Invention described in Section 9.2(a), for purposes of this Article 9.  If
the applicable Patent is treated as a Patent Controlled by Metabasis under
Section 9.2(b), and Metabasis determines to cease prosecution and or maintenance
of, or not to continue to pay the expenses of prosecution and/or maintenance of,
such Patent on a country-by-country basis, Idenix may, at its sole discretion,
continue prosecution or maintenance of such Patent to the extent directed  to
Joint Inventions claimed therein and such Patent shall then be treated as a
Joint Patent.  If the applicable Patent is treated as a Patent Controlled by
Idenix under Section 9.2(a), and Idenix determines to cease prosecution and or
maintenance of, or not to continue to pay the expenses of prosecution and/or
maintenance of, such Patent on a country-by-country basis, Metabasis may, at its
sole discretion, continue prosecution or maintenance of such Patent to the
extent directed  to Joint Inventions claimed therein and such Patent shall then
be treated as a Joint Patent.  Each Party will promptly provide to the other
Party information reasonably requested by other Party that is necessary for the
prosecution activities pursuant to this Section 9.2 with respect to such Patent.

(iii)         In the event that a particular Patent filed after the Effective
Date (provided that it is not the same disclosure of a Patent filed prior to the
Effective Date, such as a renewal, division, continuation (in whole), or request
for continued examination (RCE), reissue, reexamination and the like, which will
remain subject to Section 9.2(a) or (b), as applicable) includes both claims
directed to Metabasis Know-How and/or other Invention described in
Section 9.2(b) and claims directed to Idenix Know-How and/or other Invention
described in Section 9.2(a), the Parties will, if requested by either Party,
work in good faith to separate such claims into separate Patent filings if
feasible.  If the Parties are legally unable to separate, or agree not to
separate, such claims, then the applicable Patent shall be treated as a Patent
Controlled by Idenix under Section 9.2(a) for purposes of this Article 9.  Each
Party will promptly provide to the other Party information reasonably requested
by other Party that is necessary for the prosecution activities pursuant to this
Section 9.2 with respect to such Patent

(iv)          The provisions for handling of patent applications in this Section
9.2(f) do not affect ownership of claims, which is governed by Section 9.1.

9.3          Enforcement and Defense.

(a)           If either Party learns of any infringement of Idenix Patents or
other Patents described in Section 9.2(a), Metabasis Patents or other Patents
described in Section 9.2(b), or

30


--------------------------------------------------------------------------------


Joint Patents, or any misappropriation or misuse of Idenix Know-How, Metabasis
Know-How or Joint Inventions, such Party shall promptly notify the other Party
of such infringement, misappropriation or misuse.  Idenix shall have the sole
right to initiate and prosecute any legal action to enforce Idenix Technology
and other Patents described in Section 9.2(a), at its own expense and in the
name of Idenix, to retain any recovery obtained by it as a result of such legal
action or settlement thereof, and to control the defense of any declaratory
judgment or comparable action relating to Idenix Technology or Patents described
in Section 9.2(a) and to retain any recovery obtained by it as a result of such
action or settlement thereof.  Metabasis shall have the sole right to initiate
and prosecute any legal action to enforce Metabasis Technology and other Patents
described in Section 9.2(b), at its own expense and in the name of Metabasis, to
retain any recovery obtained by it as a result of such legal action or
settlement thereof, and to control the defense of any declaratory judgment or
comparable action relating to Metabasis Technology or Patents described in
Section 9.2(b) and to retain any recovery obtained by it as a result of such
action or settlement thereof.  Except as otherwise mutually agreed by the
Parties on a case-by-case basis, Idenix shall have the first right to initiate
and prosecute any legal action to enforce Joint Technology, at its own expense
and in the name of Idenix, and, if necessary, Metabasis, or to control the
defense of any declaratory judgment or comparable action relating to Joint
Technology. If, within [***] following a request by Metabasis to Idenix to
initiate and prosecute such legal action or [***] before the time limit, if any,
set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, Idenix fails to take such action, or if Idenix
informs Metabasis that it elects not to exercise such first right, Metabasis (or
its designee) thereafter shall have the right either to initiate and prosecute
such action or to control the defense of such declaratory judgment or comparable
action in the name of Metabasis and, if necessary, Idenix, at Metabasis’
expense.  Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery obtained by either or both Idenix and Metabasis in
connection with or as a result of any action to enforce Joint Technology,
whether by settlement or otherwise, shall first be applied to reimburse the
costs and expenses of the Party that brought and controlled such action and then
to reimburse the costs and expenses of the other Party in connection with such
action, and any amounts remaining after such reimbursement shall be [***]. 
Neither Party shall settle any action regarding Joint Technology without the
prior written consent of the other Party (which shall not be unreasonably
withheld).

(b)           If either Party learns of any infringement of Collaboration
Patents, or any misappropriation or misuse of Collaboration Know-How, such Party
shall promptly notify the other Party of such infringement, misappropriation or
misuse.  Idenix and Metabasis thereafter shall promptly consult and cooperate
fully to determine a course of action, including, without limitation, the
commencement of legal action by either or both of Metabasis and Idenix, to
terminate any infringement of such Collaboration Patent or any misappropriation
or misuse of Collaboration Know-How.  Idenix shall have the first right to
initiate and prosecute such legal action at its own expense and in the name of
Idenix and, if necessary, Metabasis, or to control the defense of any
declaratory judgment or comparable action relating to Collaboration Patents or
Collaboration Know-How. Metabasis’ shall pay its own attorneys fees and costs
associated with such action.  If, within [***] following a written request by
Metabasis to Idenix to initiate and prosecute such legal action or [***] before
the time limit, if any, set forth in the appropriate laws and regulations for
the filing of such actions, whichever comes first, Idenix fails to take such
action, or if Idenix informs Metabasis that it elects not to exercise such first

 

***Confidential Treatment Requested

31


--------------------------------------------------------------------------------


right, Metabasis (or its designee) thereafter shall have the right either to
initiate and prosecute such action or to control the defense of such  action in
the name of Metabasis and, if necessary, Idenix. If Idenix elects not to
initiate and prosecute an infringement action as provided in this
Section 9.3(b), and Metabasis elects to do so, the costs incurred by Metabasis
in such course of action, including the costs of any legal action commenced or
the defense of any  judgment, shall be borne solely by Metabasis.

(c)           In any infringement action relating to any Collaboration Patent or
Joint Patent, Idenix shall not (and it will direct its attorneys, witnesses and
experts not to) distinguish or disparage any claimed subject matter of a
Metabasis Core Patent, without Metabasis’ prior written consent (such consent
not to be unreasonably withheld and such consent to be negotiated in good faith
with all due consideration to any deadlines), except as required by law.

(d)           In any infringement action relating to any Collaboration Patent or
Joint Patent, Metabasis shall not (and it will direct its attorneys, witnesses
and experts not to) distinguish or disparage any claimed subject matter of an
Idenix Core Patent without Idenix’ prior written consent (such consent not to be
unreasonably withheld and such consent to be negotiated in good faith with all
due consideration to any deadlines), except as required by law.

(e)           For any action to terminate any infringement of Collaboration or
Joint Patents or any misappropriation or misuse of Collaboration or Joint
Know-How, if either Party is unable to initiate or prosecute such action solely
in its own name, the other Party shall join such action voluntarily and shall
execute all documents necessary to initiate litigation to prosecute and maintain
such action.  In connection with any such action, Idenix and Metabasis shall
cooperate fully and will provide each other with any information or assistance
that either reasonably requests.  Each Party shall keep the other informed of
developments in any such action or proceeding, including, to the extent
permissible by law, the consultation and approval of any offer related thereto.

(f)            Except as otherwise agreed by the Parties as part of a
cost-sharing arrangement, any recovery obtained by either or both Idenix and
Metabasis in connection with or as a result of any action contemplated by
Sections 9.3(b) through 9.3(e), whether by settlement or otherwise, shall be
shared in order as follows:

(i)            The Party which initiated and prosecuted the action shall recoup
all of its costs and expenses incurred in connection with the action;

(ii)           The other Party shall then, to the extent possible, recover its
costs and expenses incurred in connection with the action;

(iii)         Any remaining amounts after such reimbursement of the Parties
costs and expenses shall be retained by the Party that initiated and prosecuted
the action; [***].

(g)           Each Party shall inform the other Party of any certification
regarding any Collaboration Patents or Joint Patents it has received pursuant to
either 21 U.S.C. §§ 355(b)(2)(A)(iv) or (j)(2)(A)(vii)(IV) or its successor
provisions, or Canada’s Patented

***Confidential Treatment Requested

32


--------------------------------------------------------------------------------


Medicines (Notice of Compliance) Regulations Article 5, or any similar
provisions in a country other than the United States and Canada, and shall
provide the other Party with a copy of such certification within [***] of
receipt by such Party.  Metabasis’ and Idenix’s rights with respect to the
initiation and prosecution of any legal action as a result of such certification
or any recovery obtained as a result of such legal action shall be as defined in
Sections 9.3(b) through 9.3(f).

(h)           For any action under Section 9.3(b) through (e), the Party that is
controlling such action shall continue to consult with the other Party on all
major strategy decisions.

(i)            For any action under Section 9.3(b) through (e), the Party that
is controlling such action shall give the other Party timely written notice of
the proposed settlement of any such action, shall take full consideration of its
views and shall not enter into any such settlement without the prior written
consent of such other Party, not to be unreasonably withheld.

9.4          Limitation of Obligation.  For the sake of clarity, neither Party
shall have any limitation with regard to preparation, filing, prosecution,
maintenance, interference, opposition, reexamination or infringement action of
any Patent controlled by such Party, except as expressly provided in this
Article 9.

9.5          Patent Term Restoration.  The Parties shall cooperate in obtaining
patent term restoration or supplemental protection certificates or their
equivalents in any country where applicable to Collaboration Patents.  If
elections with respect to obtaining such patent term restoration for a
Collaboration Patent are to be made, Idenix shall have the right to make the
election to seek patent term restoration or supplemental protection and
Metabasis shall abide by such election.  For the purposes of clarity, the
decision of whether to seek patent term restoration or supplemental protection
for any Metabasis Patent, regardless of whether the claims cover a Collaboration
Compound, shall be made solely by Metabasis at Metabasis’ sole discretion.  For
the purposes of clarity, the decision of whether to seek patent term restoration
or supplemental protection for any Idenix Patent, regardless of whether the
claims cover a Collaboration Compound, shall be made solely by Idenix at Idenix’
sole discretion.

9.6          Infringement of Third Party Rights.  Each Party shall promptly
notify the other in writing of any allegation by a Third Party that the activity
of either of the Parties pursuant to this Agreement infringes or may infringe
the intellectual property rights of such Third Party.  Idenix shall have the
sole right to control any defense of any such claim involving alleged
infringement of Third Party rights by Idenix’s activities at its own expense and
by counsel of its own choice, and Metabasis shall have the right, at its own
expense, to be represented in any such action by counsel of its own choice. 
Metabasis shall have the sole right to control any defense of any such claim
involving alleged infringement of Third Party rights by Metabasis’ activities at
its own expense and by counsel of its own choice, and Idenix shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice.

 

***Confidential Treatment Requested

33


--------------------------------------------------------------------------------


10.                               TERM; TERMINATION

10.1        Term.  The term of the Research Program shall commence on the
Effective Date and continue until expiration of the Research Term, unless this
Agreement is earlier terminated pursuant to Section 10.2 or 10.3.  The term of
this Agreement (the “Term”) shall commence on the Effective Date and continue
until the expiration of the last Royalty Term for any Product with respect to
which Idenix has a license under this Agreement, unless earlier terminated
pursuant to Section 10.2 or 10.3; provided, however, that [***], then this
Agreement shall expire at such time.  Upon expiration (but not early
termination) of the Royalty Term, on a Product-by-Product and country-by-country
basis, the licenses granted by Metabasis to Idenix under Section 4.2(a) with
respect to such Product and country shall remain in effect on a perpetual,
non-exclusive, sublicenseable and royalty-free basis; provided, however, that if
Idenix does not make any payment owed pursuant to Section 5 with respect to such
Product and country within the time relevant timeframe for such payment, then
such license shall lapse until such payment is made.

10.2        Termination for Cause.  Each Party shall have the right to terminate
the Research Program and/or this Agreement upon [***] prior written notice to
the other upon the occurrence of any of the following:

(a)           Upon or after the bankruptcy, insolvency, dissolution or winding
up of the other Party (other than a dissolution or winding up for the purpose of
reconstruction or amalgamation); or

(b)           Upon or after the breach of any material provision of this
Agreement by the other Party if the breaching Party has not cured such breach
within the [***] following written notice of termination by the non-breaching
Party.

10.3        Termination by Idenix.  Idenix shall have the right to terminate
this Agreement for any reason or for no reason at any time after the expiration
of the Research Term, or after termination of the Research Term pursuant to
Section 3.6(b), upon [***] prior written notice to Metabasis.

10.4        Effect of Termination or Expiration; Surviving Obligations.

(a)           Upon termination of this Agreement by Idenix pursuant to
Section 10.2:

(i)            the license granted under Sections 4.2(b)(i), if then in effect,
shall automatically terminate and revert to Idenix; and

(ii)           the licenses granted by Metabasis to Idenix under Section 4.2(a)
shall remain in effect in accordance with their respective terms, subject to
compliance by Idenix with all applicable provisions of this Agreement,
including, without limitation, Sections 4.1, 4.3, 4.4, 4.5, 4.6, 5.4, 5.5 and 6.

(b)           Upon termination of this Agreement (i) by Idenix pursuant to
Section 10.3, (ii) termination of this Agreement by Metabasis pursuant to
Section 10.2 or (iii) pursuant to Section 4.4(c) with respect to one or more but
not all Major Markets, the licenses

 

***Confidential Treatment Requested

34


--------------------------------------------------------------------------------


granted under Sections 4.2(a) and (b)(i), if then in effect, shall automatically
terminate and revert to the granting Party; which termination shall be
worldwide, with respect to terminations described in clause (i) or (ii), and in
the relevant Major Market(s), with respect to a termination described in clause
(iii).

(c)           Effective upon termination of this Agreement (i) by Idenix
pursuant to Section 10.3 for any reason [***], (ii) by Metabasis pursuant to
Section 10.2 or (iii) pursuant to Section 4.4(c) with respect to one or more but
not all Major Markets, [***], Idenix shall, and it hereby does, grant to
Metabasis an [***], to develop, make, have made, use, sell, offer for sale, have
sold and import [***], and Idenix shall assign to Metabasis all of its right,
title and interest in and to all clinical, technical and other relevant reports,
records, data, information and materials, regulatory filings and Regulatory
Approvals with respect to the Development Candidates and Products in the Field
with respect to the relevant countries and Idenix shall deliver to Metabasis
[***] of each physical embodiment of the aforementioned items within [***] after
such termination and sell to Metabasis any then existing inventory of
Development Candidates and Products at Idenix’ cost.

(d)           Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination. 
Except as set forth below or elsewhere in this Agreement, the obligations and
rights of the Parties under the following provisions of this Agreement shall
survive expiration or termination of this Agreement:

Section 3.8 — Materials Transfer (last sentence only)

Section 4.2(b)(ii).

Section 4.6 — Negative Covenants; No Implied Licenses

Section 6.4 — Audits

Section 6.5 — Late Payments

Section 7.1 — Confidential Information

 

***Confidential Treatment Requested

35


--------------------------------------------------------------------------------


Section 7.2 — Exceptions

Section 7.3 — Authorized Disclosure

Section 7.4 — Publications

Section 8.4 — Disclaimer

Section 8.5 — Limitation of Liability

Section 9.1 — Ownership

Section 9.2 — Patent Prosecution (for so long as (a) Idenix retains a license
from Metabasis or (b) if applicable, Metabasis retains a license from Idenix, as
contemplated by Section 10.4, with the rights and obligations of the Parties
with respect to the prosecution of the Collaboration Patents and Joint Patents
switched)

Section 9.3 — Enforcement and Defense (for so long as (a) Idenix retains a
license from Metabasis or (b) if applicable, Metabasis retains a license from
Idenix, as contemplated by Section 10.4, with the rights and obligations of the
Parties with respect to the enforcement and defense of the Collaboration Patents
and Joint Patents switched)

Section 9.4 —Limitation of Obligation

Section 9.5 — Patent Term Restoration (for so long as Idenix retains a license
from Metabasis or, if applicable, Metabasis retains a license from Idenix, as
contemplated by Section 10.4)

Section 9.6 — Infringement of Third Party Rights (for so long as (a) Idenix
retains a license from Metabasis or (b) if applicable, Metabasis retains a
license from Idenix, as contemplated by Section 10.4, with the rights and
obligations of the Parties switched)

Section 10.4 — Effect of Termination or Expiration; Surviving Obligations

Section 10.5 — Exercise of Right to Terminate

Section 10.6 — Damages; Relief

Section 10.7 — Rights in Bankruptcy (for so long as (a) Idenix retains a license
from Metabasis or (b) if applicable, Metabasis retains a license from Idenix, as
contemplated by Section 10.4)

Article 11 — Indemnification

Article 12 — Miscellaneous

(e)           Within [***] following the expiration or termination of this
Agreement, except to the extent and for so long as a Party retains license
rights under Sections 10.4(a) or (c), each Party shall deliver to the other
Party any and all Confidential Information of the other Party in its possession.

10.5        Exercise of Right to Terminate.  The exercise by either Party of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
Party with respect thereto, unless the termination itself is a breach of
contract.

10.6        Damages; Relief.  Subject to Section 10.5 above, termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

10.7        Rights in Bankruptcy.  The Parties agree that in the event a Party
becomes a debtor under Title 11 of the U.S. Code (“Title 11”), this Agreement
shall be deemed to be, for purposes of Section 365(n) of Title 11, a license to
rights to “intellectual property” as defined

 

***Confidential Treatment Requested

36


--------------------------------------------------------------------------------


therein.  Each Party as a licensee hereunder shall have the rights and elections
as specified in Title 11.  Any agreements supplemental hereto shall be deemed to
be “agreements supplementary to” this Agreement for purposes of Section 365(n)
of Title 11.

11.                               INDEMNIFICATION

11.1        Indemnification by Idenix.  Idenix hereby agrees to save, defend and
hold Metabasis and its Affiliates and their respective directors, officers,
employees and agents (each, a “Metabasis Indemnitee”) harmless from and against
any and all claims, suits, actions, demands, liabilities, expenses and/or loss,
including reasonable legal expense and attorneys’ fees (collectively, “Losses”),
to which any Metabasis Indemnitee may become subject as a result of any claim,
demand, action or other proceeding by any person or entity other than a Party or
its Affiliates to the extent such Losses arise directly or indirectly out of:
(i) the practice by Idenix or any Sublicensee of any license granted to it
hereunder, (ii) the manufacture, use, handling, storage, sale or other
disposition of any Development Candidate or Product by Idenix or any
Sublicensee, or (iii) the breach by Idenix of any warranty, representation,
covenant or agreement made by Idenix in this Agreement; except, in each case, to
the extent such Losses result from the negligence or willful misconduct of any
Metabasis Indemnitee or the breach by Metabasis of any warranty, representation,
covenant or agreement made by Metabasis in this Agreement.

11.2        Indemnification by Metabasis.  Metabasis hereby agrees to save,
defend and hold Idenix and its Affiliates and their respective directors,
officers, employees and agents (each, an “Idenix Indemnitee”) harmless from and
against any and all Losses to which any Idenix Indemnitee may become subject as
a result of any claim, demand, action or other proceeding by any person or
entity other than a Party or its Affiliates to the extent such Losses arise
directly or indirectly out of: (i) the practice by Metabasis, its Affiliates or
sublicensees (excluding Idenix and Sublicensees) of any license granted to it
hereunder, (ii) the manufacture, use, handling, storage, sale or other
disposition of any product by Metabasis, its Affiliates or sublicensees
(excluding Idenix and Sublicensees) pursuant to rights granted under this
Agreement, or (iii) the breach by Metabasis of any warranty, representation,
covenant or agreement made by Metabasis in this Agreement; except, in each case,
to the extent such Losses result from the negligence or willful misconduct of
any Idenix Indemnitee or the breach by Idenix of any warranty, representation,
covenant or agreement made by Idenix in this Agreement.

11.3        Control of Defense.  Any entity entitled to indemnification under
this Article 11 shall give notice to the indemnifying Party of any Losses that
may be subject to indemnification, promptly after learning of such Losses, and
the indemnifying Party shall assume the defense of such Losses with counsel
reasonably satisfactory to the indemnified Party.  The failure of the
indemnified Party to promptly give notice to the indemnifying Party shall, to
the extent the indemnifying Party is actually and materially prejudiced by such
delay, relieve the indemnifying Party of its obligations to the extent of the
harm suffered by such delay.  If such defense is assumed by the indemnifying
Party with counsel so selected, the indemnifying Party will not be subject to
any liability for any settlement of such Losses made by the indemnified Party
without the indemnifying Party’s prior consent (but such consent will not be
unreasonably withheld or delayed), and will not be obligated to pay the fees and
expenses of any separate counsel retained by the indemnified Party with respect
to such Losses.  The indemnified Party shall provide the indemnifying Party with
all information in its possession and all assistance reasonably necessary

37


--------------------------------------------------------------------------------


to enable the indemnifying Party to carry on the defense of any such Losses. 
Without the prior written consent of the other Party, neither the indemnified
Party nor the indemnifying Party shall agree to any settlement that does not
include a complete release of such other Party from all liability with respect
thereto or that imposes any liability, obligation or restriction on such other
Party.

11.4        Insurance.  At their own expense, each Party shall maintain product
liability insurance (or self-insure) in an amount consistent with industry
standards during the Term.

12.                               MISCELLANEOUS

12.1        Force Majeure.  Neither Party shall be held liable to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in performing any obligation under this Agreement (other than
failure to make payment when due) when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party
including, but not limited to, embargoes, war, acts of war (whether war be
declared or not), insurrections, riots, civil commotions, strikes, lockouts or
other labor disturbances, fire, floods, or other acts of God, or acts, omissions
or delays in acting by any governmental authority or the other Party.  The
affected Party shall notify the other Party of such force majeure circumstances
as soon as reasonably practical, and shall promptly undertake all reasonable
efforts necessary to cure such force majeure circumstances.  Such excuse from
liability shall be effective only to the extent and duration of the event(s)
causing the failure or delay in performance and provided that the Party has not
caused such event(s) to occur.

12.2        Assignment.  Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign this Agreement and its rights and obligations hereunder
without the other Party’s consent: (a) in connection with the transfer or sale
of all or substantially all of the business of such Party to which this
Agreement relates to a Third Party, whether by merger, sale of stock, sale of
assets or otherwise, provided that in the event of a transaction (whether this
Agreement is actually assigned or is assumed by the acquiring Party by operation
of law (e.g., in the context of a reverse triangular merger)), intellectual
property rights of the acquiring Party to such transaction (if other than one of
the Parties to this Agreement) shall not be included in the technology licensed
hereunder; or (b) to an Affiliate, provided that (x) the assigning Party shall
remain liable and responsible to the non-assigning Party  for the performance
and observance of all such duties and obligations by such Affiliate and (y) the
assignee shall assume the rights and obligations of the assigning Party under
this Agreement in a signed, written document.  The rights and obligations of the
Parties under this Agreement shall be binding upon and inure to the benefit of
the successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Agreement shall be void.

12.3        Severability  If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the

38


--------------------------------------------------------------------------------


Parties.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

12.4        Notices.  All notices which are required or permitted hereunder
shall be in writing and sufficient if delivered personally, sent by facsimile
(and promptly confirmed by personal delivery, registered or certified mail or
overnight courier), sent by nationally-recognized overnight courier or sent by
registered or certified mail, postage prepaid, return receipt requested,
addressed as follows:

if to Metabasis, to:

Metabasis Therapeutics, Inc.
11119 North Torrey Pines Road
La Jolla, CA 92037
Attention: Chief Executive Officer
Facsimile No.: (858) 587-2770

 

 

 

 

if to Idenix, to:

Idenix Pharmaceuticals, Inc.
60 Hampshire Street
Cambridge, MA 02139
Attention: Chief Executive Officer
Facsimile No.: (617) 995-9801

 

 

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the business day after dispatch
if sent by nationally-recognized overnight courier; and/or (c) on the fifth
business day following the date of mailing if sent by mail.

12.5        Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, and the patent laws of the
United States without reference to any rules of conflict of laws.  The United
Nations Convention on the Sale of Goods shall not apply.

12.6        Dispute Resolution.

(a)           The Parties shall negotiate in good faith and use reasonable
efforts to settle any dispute, controversy or claim arising from or related to
this Agreement or the breach thereof.  If the Parties cannot resolve the
dispute, controversy or claim (other than any such matter to be resolved by the
Committee, which shall not be subject to this Section 12.6 but shall be resolved
solely pursuant to the procedures set forth in Section 2.4) within [***] after a
written request by either Party to the other Party, the Parties agree to hold a
meeting, attended by the Chief Executive Officer of Metabasis and the Chief
Executive Officer of Idenix (or their equivalents), as appropriate in light of
the subject matter of the dispute, to attempt in good faith to negotiate a
resolution of the dispute prior to pursuing other available remedies.  If,
within [***] after such written request, the Parties have not succeeded in
negotiating a resolution of the dispute, and a Party wishes to pursue the
matter, each such dispute, controversy

 

***Confidential Treatment Requested

39


--------------------------------------------------------------------------------


or claim that is not an Excluded Claim shall be resolved by binding arbitration
in accordance with the [***] as then in effect, and judgment on the arbitration
award may be entered in any court having jurisdiction thereof.  The decision
rendered in any such arbitration will be final and not appealable.  If either
Party intends to commence binding arbitration of such dispute, controversy or
claim, such Party will provide written notice to the other Party informing the
other Party of such intention and the issues to be resolved.  Within [***] after
the receipt of such notice, the other Party may by written notice to the Party
initiating binding arbitration, add additional issues to be resolved.

(b)           The arbitration shall be conducted by a panel of three (3) persons
experienced in the pharmaceutical business, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either Party,
their respective Affiliates or any sublicensee of a Party.  Within [***] after
receipt of the original notice of binding arbitration (the “Notice Date”), each
Party shall select one (1) person to act as arbitrator and the two (2)
Party-selected arbitrators shall select a third arbitrator within [***] of their
appointment.  If the arbitrators selected by the Parties are unable or fail to
agree upon the third arbitrator, the third arbitrator shall be appointed by the
[***].  The place of arbitration shall be [***] and all proceedings and
communications shall be in English.

(c)           Within [***] after the designation of the arbitrators pursuant to
Section 12.6(b) (the “Proposed Resolution Deadline”), each Party shall submit to
the arbitrators and to the other Party a statement of all disputed issues and a
proposed ruling on the merits of each such issue together with a brief or other
written memorandum supporting the merits of its resolution.

(d)           The arbitrators and the Parties shall then meet within [***] after
the Proposed Resolution Deadline, at which time each Party shall have [***] to
argue in support of its proposed resolution.  The Parties shall not call any
witnesses in support of their arguments.  The Parties shall have the right to be
represented by counsel.

(e)           The arbitrators shall use their best efforts to rule on the
dispute within [***] thereafter.  The arbitrators shall resolve the dispute by a
vote of the majority of the arbitrators selecting one of the two (2) proposed
resolutions in its entirety, without substitution, deletion, addition or
amendment.  Such selected resolution shall be binding and conclusive upon the
Parties.  All rulings of the arbitrators shall be in writing and shall be
delivered to the Parties.

(f)            The arbitrators will, in rendering their decision, apply the
substantive law of the State of New York, without giving effect to its
principles of conflicts of law, and without giving effect to any rules or laws
relating to arbitration.

(g)           The arbitrators, in rendering their decision, shall not modify or
amend the terms and conditions of this Agreement or determine any issue in a
manner that would conflict with the express terms and conditions of this
Agreement.

 

***Confidential Treatment Requested

40


--------------------------------------------------------------------------------


(h)           Either Party may apply to the arbitrators for interim injunctive
relief until the arbitration award is rendered or the controversy is otherwise
resolved.  Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award.  The arbitrators shall have no authority to award punitive or
any other non-compensatory damages, except as may be provided in Section 8.5. 
The Party whose proposed resolution was not selected by the majority vote of the
arbitrators shall pay the full costs of the arbitration and the reasonable costs
and expenses of the prevailing Party, including, without limitation, reasonable
attorneys’ fees and travel and lodging costs.

(i)            Except to the extent necessary to confirm or enforce an award or
as may be required by law, neither a Party nor an arbitrator may disclose the
existence, content, or results of an arbitration without the prior written
consent of both Parties.  In no event shall an arbitration be initiated after
the date when commencement of a legal or equitable proceeding based on the
dispute, controversy or claim would be barred by the applicable New York statute
of limitations.

(j)            As used in this Section, the term “Excluded Claim” shall mean a
dispute, controversy or claim that concerns (i) the validity, enforceability or
infringement of a patent, trademark or copyright; or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

(k)           In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

12.7        Entire Agreement; Amendments.  This Agreement, together with the
letter agreement between the Parties dated as of the Effective Date regarding
the Research Plan, contains the entire understanding of the Parties with respect
to the subject matter hereof and thereof and supersedes and cancels all previous
express or implied agreements and understandings, negotiations, writings and
commitments, either oral or written, in respect to the subject matter hereof and
thereof, including, without limitation, the Confidentiality Agreement.  This
Agreement and the Research Plan may be amended, or any term hereof modified,
only by a written instrument duly executed by authorized representatives of both
Parties.

12.8        Headings.  The captions to the several Articles and Sections hereof
are not a part of this Agreement, but are merely for convenience to assist in
locating and reading the several Articles and Sections hereof.

12.9        Independent Contractors.  It is expressly agreed that Metabasis and
Idenix shall be independent contractors and that the relationship between the
two Parties shall not constitute a partnership, joint venture or agency. 
Neither Metabasis nor Idenix shall have the authority to make any statements,
representations or commitments of any kind, or to take any action, which shall
be binding on the other Party, without the prior written consent of the other
Party.

12.10      Waiver.  The waiver by either Party of any right hereunder, or the
failure of the other Party to perform, or a breach by the other Party, shall not
be deemed a waiver of any other

41


--------------------------------------------------------------------------------


right hereunder or of any other breach or failure by such other Party whether of
a similar nature or otherwise.

12.11      Cumulative Remedies.  No remedy referred to in this Agreement is
intended to be exclusive, but each shall be cumulative and in addition to any
other remedy referred to in this Agreement or otherwise available under law.

12.12      Waiver of Rule of Construction.  Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

12.13      Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

42


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties  have duly executed this EXCLUSIVE LICENSE AND
RESEARCH COLLABORATION AGREEMENT as of the Effective Date.

IDENIX PHARMACEUTICALS, INC.

 

METABASIS THERAPEUTICS, INC.

 

 

 

 

 

 

By:

/s/ Jean-Pierre Somadossi

 

By:

/s / Paul Laikind

Name:

Dr. Jean-Pierre Somadossi

 

Name:

Paul Laikind

 

Title:

Vice President

 

Title:

President and CEO

 

 

43


--------------------------------------------------------------------------------


EXHIBIT A

IDENIX CORE PATENTS

[***]

 

 

***Confidential Treatment Requested

A-1


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

A-2


--------------------------------------------------------------------------------


[***]

[***]

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-3


--------------------------------------------------------------------------------


 

[***]

 

[***]

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-4


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

A-5


--------------------------------------------------------------------------------


[***]

[***]

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-6


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

A-7


--------------------------------------------------------------------------------


[***]

[***]

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-8


--------------------------------------------------------------------------------


[***]

***Confidential Treatment Requested

A-9


--------------------------------------------------------------------------------


 

[***]

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-10


--------------------------------------------------------------------------------


[***]

***Confidential Treatment Requested

A-11


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-12


--------------------------------------------------------------------------------


[***]

***Confidential Treatment Requested

A-13


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-14


--------------------------------------------------------------------------------


[***]

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-15


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-16


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

A-17


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

A-18


--------------------------------------------------------------------------------


[***]

[***]

 

 

 

 

 

 

 

Country

 

Filing
Date

 

Application No.

 

Patent No.

 

[***]

 

 

 

 

 

 

 

                                             

***Confidential Treatment Requested

A-19


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

 

A-20


--------------------------------------------------------------------------------


EXHIBIT B

METABASIS CORE PATENTS

 

Exhibit B

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

 

B-1


--------------------------------------------------------------------------------


 

[***]

 

 

***Confidential Treatment Requested

B-2


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

B-3


--------------------------------------------------------------------------------


EXHIBIT C

IDENIX PATENTS

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-1


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

C-2


--------------------------------------------------------------------------------


[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-3


--------------------------------------------------------------------------------


[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-4


--------------------------------------------------------------------------------


[***]

 

 

***Confidential Treatment Requested

C-5


--------------------------------------------------------------------------------


[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-6


--------------------------------------------------------------------------------


[***]

 

 

***Confidential Treatment Requested

C-7


--------------------------------------------------------------------------------


[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-8


--------------------------------------------------------------------------------


[***]

 

 

***Confidential Treatment Requested

C-9


--------------------------------------------------------------------------------


[***]

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-10


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-11


--------------------------------------------------------------------------------


[***]

 

 

***Confidential Treatment Requested

C-12


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-13


--------------------------------------------------------------------------------


[***]

 

***Confidential Treatment Requested

C-14


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-15


--------------------------------------------------------------------------------


 

[***]

 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-16


--------------------------------------------------------------------------------


 

[***]

 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-17


--------------------------------------------------------------------------------


[***]

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-18


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-19


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-20


--------------------------------------------------------------------------------


[***]

[***]

 

 

 

 

 

 

Country

 

Filing Date

 

Application No.

 

Patent No.

[***]

 

 

 

 

 

 

 

 

***Confidential Treatment Requested

C-21


--------------------------------------------------------------------------------


EXHIBIT D

METABASIS PATENTS

Exhibit D

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

D-1


--------------------------------------------------------------------------------


 

[***]

 

***Confidential Treatment Requested

 

D-2


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

D-3


--------------------------------------------------------------------------------


 

[***]

 

 

 

 

 

 

 

[***]

 

 

 

 

Country

 

Applic. No.

 

Filing Date

 

Patent No.

[***]

 

 

 

 

 

 

 

***Confidential Treatment Requested

D-4


--------------------------------------------------------------------------------